[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT 10.2

 

ROYALTY SALE AGREEMENT

 

This Royalty Sale Agreement (this “Agreement”) is made and entered into as of
July 18, 2005 by and among Gilead Sciences, Inc., a Delaware corporation
(“Gilead”), Emory University, a not-for-profit corporation organized under the
laws of the State of Georgia (“Emory”), and Investors Trust & Custodial Services
(Ireland) Limited, solely in its capacity as Trustee of Royalty Pharma, a unit
trust organized under the laws of the Republic of Ireland (“Royalty Pharma”)
(Gilead, Emory and Royalty Pharma are each a “Party” and collectively
the ”Parties”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain License Agreement dated as of April 17, 1996,
by and between Emory and Gilead, as amended by the First Amendment to License
Agreement dated as of May 6, 1999 (the “First Amendment”), the Second Amendment
to License Agreement dated as of July 10, 2000, the Third Amendment to License
Agreement dated as of May 31, 2002, the Fourth Amendment to License Agreement
dated as of April 19, 2004 and the Fifth Amendment to License Agreement dated as
of July 18, 2005 (the “Existing License Agreement”), Emory licensed to Gilead
certain rights relating to FTC and the Licensed Products (each as defined
therein);

 

WHEREAS, Gilead and Royalty Pharma together desire to purchase from Emory, and
Emory desires to sell to them, all of the royalties payable by Gilead under the
Existing License Agreement upon sale of Licensed Products for an aggregate
purchase price of $525,000,000;

 

WHEREAS, at Closing, Emory and Gilead will amend and restate the Existing
License Agreement, a copy of which Amended and Restated License Agreement is
attached hereto as Exhibit A (the ”Amended and Restated License Agreement”),
whereby in combination with this Agreement Gilead will buy from Emory, and Emory
will sell to Gilead, all of Emory’s right, title and interest in and to 65% of
the original royalties payable under the Existing License Agreement (the ”Gilead
Purchased Royalties”), which purchase and sale will be effected by this
Agreement and by reducing the royalties payable by Gilead to Emory upon sale of
Licensed Products in the Amended and Restated License Agreement;

 

WHEREAS, simultaneously with the execution hereof, Emory and Royalty Pharma are
entering into that certain Agreement for the Conveyance of Royalties, of even
date herewith a copy of which has been delivered to each of Emory and Royalty
Pharma (the “Conveyance Agreement”), whereby in combination with the Amended and
Restated License Agreement, Royalty Pharma will buy from Emory, and Emory will
sell to Royalty Pharma, all of Emory’s right, title and interest in and to the
remaining 35% of the original royalties payable under the Existing License
Agreement, which royalties are identified as the “Receivables” under the



--------------------------------------------------------------------------------

Conveyance Agreement and which purchase and sale will be effected by the
Conveyance Agreement and by adding Royalty Pharma as a party to the Amended and
Restated License Agreement to provide for, among other things, the payment by
Gilead to Royalty Pharma of the Receivables; and

 

WHEREAS, in consideration for the foregoing amendment and restatement of the
Existing License Agreement and the purchases and sales pursuant to this
Agreement and the Conveyance Agreement, Gilead will pay to Emory $341,250,000 as
provided in this Agreement (the “Gilead Purchase Price”), and Royalty Pharma
will pay to Emory $183,750,000 as provided in the Conveyance Agreement (the
“Royalty Pharma Purchase Price”).

 

NOW, THEREFORE, in consideration of the promises hereinafter set forth, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto hereby agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF ROYALTIES BY GILEAD

 

Subject to the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein, at the
Closing (as defined below), Emory shall sell, transfer, assign, convey and
deliver to Gilead, and Gilead shall purchase and acquire from Emory, upon
payment of the Gilead Purchase Price, the Gilead Purchased Royalties. For
avoidance of doubt, the purchase and sale of the Receivables by Royalty Pharma
by payment of the Royalty Pharma Purchase Price shall be as set forth herein and
in the Conveyance Agreement.

 

ARTICLE II

 

THE CLOSING

 

The closing of the transactions contemplated by this Agreement (the ”Closing”)
shall be held at the offices of Covington & Burling, 1330 Avenue of the
Americas, New York, New York, 10019 at 10:00 a.m. on July 21, 2005, or at such
other time or place as the Parties may mutually agree. The “Closing Date” shall
be the date on which the Closing takes place. The Closing shall be subject to
satisfaction of the conditions set forth below:

 

Section 2.1 Conditions to the Obligations of each Party. The obligation of each
Party to consummate the Closing is, at each Party’s option, subject to the
satisfaction, on or before the Closing Date, of the following conditions:

 

(a) Amended and Restated License Agreement. Each of the Parties shall execute
and deliver the Amended and Restated License Agreement in the form attached
hereto as Exhibit A.

 

(b) Conveyance Agreement. Each of Emory and Royalty Pharma shall have executed
and delivered the Conveyance Agreement.

 

- 2 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) Secretary’s Certificates. Immediately prior to the Closing, each other Party
shall deliver to the Parties a certificate of the Secretary or an Assistant
Secretary of the certifying Party, dated the Closing Date, certifying as to
(i) the incumbency of the officers of the certifying Party executing this
Agreement and the Amended and Restated License Agreement and (ii) the attached
copies of the certifying Party’s certificate of incorporation, bylaws and the
resolutions adopted by the certifying Party’s Board of Directors, Board of
Trustees or applicable corporate body authorizing the execution and delivery by
such certifying Party of this Agreement and the Amended and Restated License
Agreement and the consummation by such certifying Party of the transactions
contemplated hereby and thereby.

 

Section 2.2 Closing. At the Closing:

 

(a) Payments by Gilead.

 

(i) Gilead shall deliver, and/or cause one or more of its Affiliates to deliver,
to Emory payment, by wire transfer of immediately available funds to the account
set forth on Exhibit B, the Gilead Purchase Price;

 

(ii) Gilead shall deliver, and/or cause one or more of its Affiliates to
deliver, to Emory payment by wire transfer of immediately available funds to the
account set forth on Exhibit B, $15,000,000 pursuant to a letter agreement
between Gilead and Emory dated July 18, 2005; and

 

(iii) All payments by any Affiliate of Gilead to Emory pursuant to this
Section 2.2(a) shall be made from a jurisdiction for which no withholding tax is
applicable to such payment, taking into account all applicable tax laws and
regulations.

 

(b) Payment of the Royalty Pharma Purchase Price. Royalty Pharma shall deliver
to Emory payment, by wire transfer of immediately available funds to the account
set forth on Exhibit B, of the Royalty Pharma Purchase Price pursuant to the
terms of this Section 2.2(b) and Section 2.2 of the Conveyance Agreement.

 

Section 2.3 Conditions to the Obligations of Royalty Pharma. In addition to the
conditions set forth in Section 2.1, the obligation of Royalty Pharma to
consummate the Closing is subject to (i) Royalty Pharma’s receipt, on or before
the Closing Date, of a certificate of an authorized officer of each of Gilead
and Emory, respectively, to the effect that all representations and warranties
of Gilead and Emory, respectively, contained in Article III shall be true and
correct in all material respects as of the Closing Date and (ii) satisfaction of
the conditions to Closing contained in Section 2.3(b) and (e) of the Conveyance
Agreement.

 

Section 2.4 Conditions to Obligations of Emory. In addition to the conditions
set forth in Section 2.1, the obligation of Emory to consummate the Closing is
subject to (i) Emory’s receipt, on the Closing Date, of a certificate of an
authorized officer of each of Gilead and Royalty Pharma, respectively, to the
effect that all representations and warranties of Gilead and Royalty Pharma,
respectively, contained in Article III shall be true and correct in all material
respects as of the Closing Date and (ii) satisfaction of the conditions to
Closing set forth Section 2.4(b) of the Conveyance Agreement.

 

- 3 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 2.5 Conditions to Obligations of Gilead. In addition to the conditions
set forth in Section 2.1, the obligation of Gilead to consummate the Closing is
subject to the receipt by Gilead on or before the Closing Date of a certificate
of an authorized officer of each of Royalty Pharma and Emory, respectively, to
the effect that all representations and warranties of Royalty Pharma and Emory,
respectively, contained in Article III shall be true and correct in all material
respects of the Closing Date.

 

ARTICLE III

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Section 3.1 Gilead Representations and Warranties. To Gilead’s Knowledge, except
as disclosed in a letter from Gilead to Royalty Pharma dated as of the date
hereof (a copy of which is annexed hereto as Annex A), Gilead represents,
warrants and covenants to Royalty Pharma as of the Closing Date as follows:

 

(a) There have been no written agreements, amendments or modifications between
Gilead and Emory with respect to the subject matter of the Existing License
Agreement that are not reflected in the Existing License Agreement.

 

(b) All payments required to be made by Gilead under the Existing License
Agreement have been made in full. Gilead has not deducted or withheld any amount
from any payment of amounts made by Gilead to Emory under the Existing License
Agreement, including any deduction or withholding for or on account of any tax,
levy, impost, duty, assessment or fiscal or governmental charge, that Emory has
disputed as having been wrongfully deducted or withheld. Gilead has paid to
Emory the full amounts specified as payable by Gilead to Emory in the quarterly
reports required to be furnished by Gilead to Emory pursuant to Section 4.1 of
the Existing License Agreement.

 

(c) Gilead has not granted any written waiver under the Existing License
Agreement and has not, in writing, released Emory, in whole or in part, from any
of its obligations under the Existing License Agreement, nor has Emory or Gilead
granted any waiver under the Existing License Agreement, after the date Gilead
acquired Triangle Pharmaceuticals, Inc., that would reasonably be expected to
affect any payments or activities under the Amended and Restated License
Agreement after the date hereof.

 

(d) Gilead has not (i) given Emory any written notice of termination pursuant to
Sections 11.5 and 11.6 of the Existing License Agreement, or (ii) received from
Emory any written notice of termination pursuant to Sections 11.2 and 11.3 of
the Existing License Agreement.

 

(e) Gilead has not made any adjustments, modifications, offsets, credits,
reductions, deductions or escrows to the payments which are required to be made
by Gilead under the Existing License Agreement. No such adjustments,
modifications, offsets, credits, reductions, deductions or escrows have been
disputed by Emory.

 

(f) Gilead has not received written notice that Emory has exercised any remedy
specified in Section 6.2(b) of the Existing License Agreement.

 

- 4 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(g) Emory has not notified Gilead of any claim of indemnification pursuant to
Section 9.5(a) or 9.7 of the Existing License Agreement. Gilead has not sent to
Emory any written notice pursuant to Section 9.7(a) of the Existing License
Agreement of any claim for which indemnification may be provided pursuant to
Section 9.5(a) of the Existing License Agreement. Gilead has not sent to Emory
any written notice pursuant to Section 9.7(b) of the Existing License Agreement
of any claim for indemnification by Emory pursuant to Section 9.5(b) of the
Existing License Agreement.

 

(h) Gilead has not terminated its obligations pursuant to Section 7.1 of the
Existing License Agreement. Gilead has not failed to timely pursue any of its
Patent Prosecution Activities (as such term is defined in the Existing License
Agreement).

 

The term “Gilead’s Knowledge” shall mean the actual knowledge of [ * ].

 

Section 3.2 Additional Gilead Representations and Warranties. Gilead represents
and warrants that:

 

(a) This Agreement is and the Amended and Restated License Agreement, when
entered into by the Parties, will be the valid and binding obligation of Gilead,
enforceable against Gilead in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws of general applicability relating to or affecting creditors’
rights or by general principles of equity (whether considered in a proceeding in
equity or at law).

 

(b) Each of this Agreement and the Amended and Restated License Agreement has
been duly authorized by all necessary action on the part of Gilead. This
Agreement has been validly executed and delivered by Gilead.

 

(c) The Existing License Agreement has not been satisfied, amended, modified,
discharged, canceled, subordinated or rescinded, in whole or in part (other than
by (i) the performance of the obligations thereunder in accordance with its
terms or (ii) the Amended and Restated License Agreement that shall become
effective upon the Closing).

 

(d) Other than Lazard Ltd. (whose fees and expenses shall be paid by Gilead),
there is no investment banker, broker, finder, financial advisor or other
intermediary who has been retained by or is authorized to act on behalf of
Gilead who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement and the Amended and Restated License
Agreement.

 

Section 3.3 Emory Representations and Warranties. Emory represents and warrants
that:

 

(a) This Agreement is and the Amended and Restated License Agreement, when
entered into by the Parties, will be the valid and binding obligation of Emory,
enforceable against Emory in accordance with its terms, except as may be limited
by applicable bankruptcy,

 

- 5 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

insolvency, moratorium, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights or by general
principles of equity (whether considered in a proceeding in equity or at law).

 

(b) Each of this Agreement and the Amended and Restated License Agreement has
been duly authorized by all necessary action on the part of Emory. This
Agreement has been validly executed and delivered by Emory.

 

(c) The Existing License Agreement has not been satisfied, amended, modified,
discharged, canceled, subordinated or rescinded, in whole or in part (other than
by (i) the performance of the obligations thereunder in accordance with its
terms or (ii) the Amended and Restated License Agreement that shall become
effective upon the Closing).

 

(d) There is no investment banker, broker, finder, financial advisor or other
intermediary who has been retained by or is authorized to act on behalf of Emory
who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement, other than Citigroup Global Markets
Inc., whose fees and expenses shall be paid by Emory.

 

Section 3.4 Royalty Pharma Representations and Warranties. Royalty Pharma
represents and warrants that:

 

(a) This Agreement and the Amended and Restated License Agreement, when entered
into by the Parties, will be the valid and binding obligation of Royalty Pharma,
enforceable against Royalty Pharma in accordance with its terms, except as may
be limited by applicable bankruptcy, insolvency, moratorium, reorganization and
other similar laws of general applicability relating to or affecting creditors’
rights or by general principles of equity (whether considered in a proceeding in
equity or at law).

 

(b) Each of this Agreement and the Amended and Restated License Agreement is
duly authorized by all necessary action on the part of Royalty Pharma. This
Agreement has been validly executed and delivered by Royalty Pharma.

 

(c) There is no investment banker, broker, finder, financial advisor or other
intermediary who has been retained by or is authorized to act on behalf of
Royalty Pharma who might be entitled to any fee or commission in connection with
the transactions contemplated by this Agreement.

 

Section 3.5 License Agreement. Each of the parties hereto agrees that, effective
immediately upon the occurrence of the Closing, the Existing License Agreement
shall be amended and restated in the form attached hereto as Exhibit A and the
Amended and Restated License Agreement shall be effective and in full force and
effect and shall constitute the valid and binding obligation of each such party.
Emory and Gilead shall be released from all of their respective duties,
obligations, covenants and other liabilities to one another under the Existing
License Agreement, whether presently known or unknown, none of which shall
survive amending and restating except as set forth in the Amended and Restated
License Agreement. Emory and Gilead further acknowledge and agree that Royalty
Pharma is not assuming any of

 

- 6 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Emory’s or Gilead’s duties, obligations or covenants under the Existing License
Agreement, except as expressly set forth in the Amended and Restated License
Agreement.

 

Section 3.6 Excluded Obligations. Gilead agrees that it (and not Royalty Pharma)
is and shall remain liable for any payment of any reimbursements, remuneration,
fees, indemnification, damages, awards, settlement payments, milestone payments
or any other payments, compensation or consideration of any kind pursuant to
Sections 2.7, 3.1 through 3.3, 6.2, 7.1, 8.2, 9.5(a) and 9.6 of the Existing
License Agreement and Sections 2(h) and 2(n) of the First Amendment (the
“Excluded Obligations”) outstanding under the Existing License Agreement and
that it shall pay directly to Emory or GSK, as applicable, such Excluded
Obligations.

 

ARTICLE IV

 

CONFIDENTIALITY

 

Section 4.1 Termination of Confidentiality Agreements. Effective upon the
Closing, the Confidentiality Agreement dated May 4, 2005, between RP Management,
LLC and Citigroup Global Markets Inc. on behalf of Emory and the Confidentiality
Agreement dated May 5, 2005, between Gilead and Citigroup Global Markets Inc. on
behalf of Emory shall both terminate and be of no further force or effect.

 

Section 4.2 Public Announcements. Except for a press release substantially in
the form attached hereto as Exhibit C, none of the Parties shall, and each Party
shall cause its affiliates not to, issue a press release or other public
announcement or otherwise make any public disclosure with respect to this
Agreement, the Amended and Restated License Agreement or the Conveyance
Agreement or the subject matter hereof or thereof without the prior consent of
the other Parties (which consent shall not be unreasonably withheld or delayed),
except as may be required by applicable law or regulation (in which case the
Party required to make the release or statement shall allow the other Parties
reasonable time to comment on such release or statement in advance of such
issuance).

 

ARTICLE V

 

TERMINATION

 

Section 5.1 Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:

 

(a) by mutual written agreement of Gilead, Emory and Royalty Pharma; or

 

(b) by notice in writing from Emory to the other Parties at or after 5:00 pm
(New York time) on July 22, 2005 unless, by that time, Royalty Pharma has
deposited or caused to be deposited by wire transfer of immediately available
funds into the account of Emory set forth on Exhibit B the sum of [ * ] (the
“Deposit”), in which case this Agreement may be terminated by notice in writing
from Emory to the other Parties at or after 5:00 pm (New York time) on July 29,
2005, unless, in the case of either time, the Closing shall not have been
consummated due to non-satisfaction on the part of Emory of a condition set
forth in this Agreement that has not been waived; or

 

- 7 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(c) after 5:00 p.m. (New York City time) on July 29, 2005, by any Party by
notice in writing to the other Parties, if the Closing shall not have been
consummated prior to 5:00 p.m. (New York City time) on July 29, 2005; provided
that no Party shall have the right to terminate this Agreement pursuant to this
Section 5.1(c) if such Party has willfully failed to fulfill a condition to the
consummation of Closing relating to such Party.

 

Section 5.2 Effect of Termination. If this Agreement is terminated as permitted
by Section 5.1, such termination shall be without liability of any Party (or any
Affiliate of such Party) to any other Party to this Agreement; provided, that if
such termination shall result from the willful failure of a Party to fulfill a
condition to the consummation of the Closing that relates to such Party in this
Agreement or the Conveyance Agreement, such Party shall be fully liable for any
and all loss, liability, damage or expense incurred or suffered by the other
Parties as a result of such failure or breach.

 

Section 5.3 Deposit. Once the Deposit is made by Royalty Pharma, all rights to
such Deposit (and any interest thereon) shall belong to Emory and Emory shall
have no obligation to return the Deposit (or any portion thereof) to Royalty
Pharma or any other Party; provided, however, that [ * ] of such Deposit (i) may
be applied in the circumstances and the manner described in Section 1.3 of the
Conveyance Agreement and (ii) shall be returned by Emory to Royalty Pharma, if,
but only if, the Closing shall not have been consummated by 5:00 p.m. (New York
City time) on July 29, 2005 as a result of the willful failure by Emory to
fulfill a condition to Closing that relates to Emory.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1 Certain Interpretations. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:

 

(a) “include”, “includes” and “including” are not limiting;

 

(b) “hereof”, “hereto”, “herein” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(c) references to a person or entity are also to its permitted successors and
assigns;

 

(d) references to an “Article”, “Section” or “Exhibit” refer to an Article or
Section of, or an Exhibit or Schedule to, this Agreement;

 

(e) references to “$” or otherwise to dollar amounts refer to the lawful
currency of the United States;

 

- 8 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

(f) references to a law include any amendment or modification to such law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the date of this Agreement;

 

Section 6.2 No Personal Liability. It is expressly understood and agreed by
Gilead, Royalty Pharma and Emory that:

 

(a) each of the representations, warranties, covenants and agreements made in
this Agreement, the Conveyance Agreement and the Amended and Restated License
Agreement on the part of Emory is made by Emory and is not intended to be a
personal representation, warranty, covenant or agreement of any other Person,
including those Persons named in the definition of “Knowledge of Assignor” (in
the Conveyance Agreement) and any other Representative (as such term is defined
in the Conveyance Agreement) of Emory or Emory’s Affiliates (as such term is
defined in the Conveyance Agreement);

 

(b) other than Emory, no Person, including those Persons named in the definition
of “Knowledge of Assignor” (in the Conveyance Agreement) and any other
Representative of Emory or Emory’s Affiliates, shall have any liability
whatsoever for breach of any representation, warranty, covenant or agreement
herein made on the part of Emory or in respect of any claim or matter arising
out of, relating to, or in connection with, this Agreement, the Conveyance
Agreement and the Amended and Restated License Agreement and the transactions
contemplated hereby and thereby;

 

(c) each of the representations, warranties, covenants and agreements herein
made on the part of Royalty Pharma is made by Royalty Pharma and is not intended
to be a personal representation, warranty, covenant or agreement of any other
Person, including any Representative of Royalty Pharma or Royalty Pharma’s
Affiliates;

 

(d) other than Royalty Pharma, no Person, including any other Representative of
Royalty Pharma or Royalty Pharma’s Affiliates, shall have any liability
whatsoever for breach of any representation, warranty, covenant or agreement
herein made on the part of Royalty Pharma or in respect of any claim or matter
arising out of, relating to, or in connection with, this Agreement and the
transactions contemplated hereby;

 

(e) each of the representations, warranties, covenants and agreements made in
this Agreement and the Amended and Restated License Agreement on the part of
Gilead is made by Gilead and is not intended to be a personal representation,
warranty, covenant or agreement of any other Person, including those Persons
named in the definition of “Gilead’s Knowledge” and any other Representative of
Gilead or Gilead’s Affiliates; and

 

(f) other than Gilead, no Person, including those Persons named in the
definition of “Gilead’s Knowledge” and any other Representative of Gilead or
Gilead’s Affiliates, shall have any liability whatsoever for breach of any
representation, warranty, covenant or agreement herein made on the part of
Gilead or in respect of any claim or matter arising out of, relating to, or in
connection with, this Agreement and the Amended and Restated License Agreement
and the transactions contemplated hereby and thereby.

 

- 9 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Section 6.3 Headings. The descriptive headings of the several Articles and
Sections of this Agreement and the Exhibits are for convenience only, do not
constitute a part of this Agreement and shall not control or affect, in any way,
the meaning or interpretation of this Agreement.

 

Section 6.4 Notices. All notices and other communications under this Agreement
shall be in writing and shall be by facsimile, courier services or personal
delivery to the following addresses, or to such other addresses as shall be
designated from time to time by a Party in accordance with this Section 6.4:

 

If to:

--------------------------------------------------------------------------------

  

Address:

--------------------------------------------------------------------------------

  

With a copy to:

--------------------------------------------------------------------------------

Emory   

Emory University

Administrative Building, Suite 409

1380 Oxford Road

Atlanta, GA 30322

Facsimile: (404) 727-5592

Attention: Executive Vice President for

Finance and Administration

  

Office of the General Counsel

Emory University

Administrative Building, Suite 409

1380 Oxford Road

Atlanta, GA 30322

Facsimile: (404) 727-6098

Attention: General Counsel

          And          

Office of Technology Transfer

Emory University

1784 North Decatur Road, Suite 130

Atlanta, GA 30322

Facsimile: (404) 727-1271

Attention: Director

Gilead   

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Facsimile: (650) 522-5488

Attention: Executive Vice President and

Chief Financial Officer

  

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Facsimile: (650) 522-5537

Attention: Executive Vice President and General Counsel

          And          

Arnold & Porter LLP

1600 Tysons Boulevard

Suite 900

McLean, VA 22102

Attention: Steve Parker, Esq.

Telecopy: (703) 720-7006

 

- 10 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

If to:

--------------------------------------------------------------------------------

  

Address:

--------------------------------------------------------------------------------

  

With a copy to:

--------------------------------------------------------------------------------

Royalty Pharma   

Investors Trust & Custodial Services (Ireland) Limited, solely in its capacity
as Trustee of Royalty Pharma

Block D

Iveagh Court

Harcourt Road

Dublin 2, Ireland

Attention: William McManus

Telecopy: (353) 14 75 71 50

  

RP Management, LLC
110 East 59th Street

Suite 3300

New York, NY 10022

Attention: Pablo Legorreta

Telecopy: (212) 883-2260

          And          

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: F. George Davitt, Esq.

Telecopy: (617) 523-1231

          And          

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, NY 10019

Attention: Max Von Hollweg, Esq.

Telecopy: (212) 839-5599

 

All notices and communications under this Agreement shall be deemed to have been
duly given (a) when delivered by hand, if personally delivered, (b) when sent,
if sent by facsimile, with an acknowledgement of sending being produced by the
sending facsimile machine or (c) one Business Day following sending within the
United States by overnight delivery via commercial one-day overnight courier
service.

 

Section 6.5 Expenses. Except as otherwise provided in Article V of the
Conveyance Agreement, all fees, costs and expenses (including any legal,
accounting and banking fees) incurred in connection with this Agreement and to
consummate the transactions contemplated hereby shall be paid by the Party
incurring such fees, costs and expenses. This Section 6.5 shall survive any
termination of this Agreement.

 

Section 6.6 Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned, in whole or in part, by operation of
law, change of control, or otherwise by any Party without the prior written
consent of the other Parties, and any such purported assignment or transfer
without such consent shall be void and of no effect; provided, that nothing
herein shall prohibit or restrict Royalty Pharma from assigning any of its
rights and obligations hereunder to any Affiliate of Royalty Pharma or to any
collateral

 

- 11 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

trustee under its applicable financing facility. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by, the Parties hereto and their respective permitted successors and
assigns.

 

Section 6.7 Amendment and Waiver.

 

(a) This Agreement may be amended, modified or supplemented only in a writing
signed by each of the Parties hereto. Any provision of this Agreement may be
waived only in a writing, which writing may be signed only by the Party granting
such waiver.

 

(b) No failure or delay on the part of any Party in exercising any right, power
or remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
course of dealing between the Parties shall be effective to amend, modify,
supplement or waive any provision of this Agreement.

 

Section 6.8 Entire Agreement. This Agreement, the exhibits annexed hereto, the
Amended and Restated License Agreement, the Conveyance Agreement and a letter
agreement between Gilead and Emory of even date herewith constitute the entire
understanding between the Parties with respect to the subject matter hereof, and
supersede all other understandings and negotiations with respect thereto.

 

Section 6.9 No Third Party Beneficiaries. This Agreement is for the sole benefit
of Emory, Gilead and Royalty Pharma and their permitted successors and assigns
and nothing herein expressed or implied shall give or be construed to give to
any person or entity, other than the Parties and such successors and assigns,
any legal or equitable rights hereunder.

 

Section 6.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the substantive law of the State of Georgia, without regard
to the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

 

Section 6.11 Arbitration. Except for any action prior to the Closing for
specific performance, injunctive or other equitable relief, any controversy,
claim or dispute arising out of, relating to, or in connection with, this
Agreement or the transactions contemplated hereby shall be resolved through
arbitration conducted under the auspices of the American Arbitration Association
pursuant to that organization’s rules for commercial arbitration. Any such
arbitration proceedings shall be held in Atlanta, Georgia.

 

Section 6.12 Severability. If any term or provision of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any situation in
any jurisdiction, then, to the extent that the economic and legal substance of
the transactions contemplated hereby is not affected in a manner that is
materially adverse to any Party, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect and the
enforceability and validity of the offending term of provision shall not be
affected in any other situation or jurisdiction.

 

Section 6.13 Counterparts. This Agreement may be executed in any number of

 

- 12 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

counterparts and by the Parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by telecopy, facsimile or other electronic transmission
service shall be considered original executed counterparts, provided receipt of
such counterparts is confirmed.

 

{The remainder of this page is intentionally left blank.}

 

- 13 -

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives thereunto duly authorized as
of the date first above written.

 

 

GILEAD SCIENCES, INC.

By:

 

/s/ John C. Martin

--------------------------------------------------------------------------------

Name:

 

John C. Martin

--------------------------------------------------------------------------------

Title:

 

President and CEO

--------------------------------------------------------------------------------

EMORY UNIVERSITY

By:

 

/s/ Michael J. Mandl

--------------------------------------------------------------------------------

Name:

 

Michael J. Mandl

--------------------------------------------------------------------------------

Title:

 

Executive Vice President for Finance and Administration

--------------------------------------------------------------------------------

INVESTORS TRUST & CUSTODIAL SERVICES (IRELAND) LIMITED, SOLELY IN ITS CAPACITY
AS TRUSTEE OF ROYALTY PHARMA

By:

 

/s/ Paul M. McGuiggan

--------------------------------------------------------------------------------

Name:

 

Paul M. McGuiggan

--------------------------------------------------------------------------------

Title:

 

Director

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT A

 

TO THE ROYALTY SALE AGREEMENT

 

AMENDED AND RESTATED LICENSE AGREEMENT

 

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

AMENDED AND RESTATED

LICENSE AGREEMENT

 

among

 

EMORY UNIVERSITY

 

GILEAD SCIENCES, INC.

 

and

 

INVESTORS TRUST & CUSTODIAL SERVICES (IRELAND) LIMITED,

 

solely in its capacity as Trustee of Royalty Pharma

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LICENSE AGREEMENT is made and entered into as of this
21st day of July, 2005 (the “Effective Date”), by and among EMORY UNIVERSITY, a
Georgia nonprofit corporation with offices at 1380 South Oxford Road, N.E.,
Atlanta, Georgia 30322 (hereinafter referred to as “LICENSOR”), GILEAD SCIENCES,
INC., a for-profit Delaware corporation with principal offices located at
333 Lakeside Drive, Foster City, CA 94404 (hereinafter referred to as
“COMPANY”), and INVESTORS TRUST & CUSTODIAL SERVICES (IRELAND) LIMITED, solely
in its capacity as Trustee of Royalty Pharma, a unit trust organized under the
laws of the Republic of Ireland, with principal offices located at Block D,
Iveagh Court, Harcourt Road, Dublin 2, Ireland (hereinafter referred to as
“ROYALTY PHARMA”) and amends and restates in its entirety that certain License
Agreement, dated April 17, 1996 (“Original Agreement”), between LICENSOR and
Triangle Pharmaceuticals, Inc., as amended by the First Amendment to License
Agreement, dated May 6, 1999, as further amended by the Second Amendment to
License Agreement dated July 10, 2000, as further amended by the Third Amendment
to License Agreement dated May 31, 2002, as further amended by the Fourth
Amendment to License Agreement dated April 19, 2004 and as further amended by
the Fifth Amendment to License Agreement dated July 18, 2005 (the Original
Agreement as amended by the First, Second, Third, Fourth and Fifth Amendments is
referred to herein as the “Existing Agreement”).

 

WITNESSETH

 

WHEREAS, LICENSOR is the assignee of all right, title, and interest in certain
inventions developed by employees of LICENSOR and is responsible for the
protection and commercial development of such inventions; and

 

WHEREAS, Woo-Baeg Choi, Dennis C. Liotta and Raymond Schinazi, each a current or
former employee of LICENSOR, are named as inventors in the patents and patent
applications identified as owned by LICENSOR in Appendix “A” to this Agreement
and are hereinafter referred to as the “Inventors”; and

 

WHEREAS, LICENSOR wanted to have such inventions developed, commercialized, and
made available for use by the public and thus entered into the Original
Agreement; and

 

WHEREAS, LICENSOR and COMPANY, entered into the First, Second, Third, Fourth and
Fifth Amendments described in the preamble hereto;

 

WHEREAS, Triangle Pharmaceuticals, Inc., an Affiliate of COMPANY, assigned the
Existing Agreement to COMPANY, and COMPANY accepted such assignment, pursuant to
Article 12 of the Original Agreement, as of June 30, 2003; and

 

WHEREAS, ROYALTY PHARMA and COMPANY together desire to purchase from LICENSOR,
and LICENSOR desires to sell to them all royalties payable by COMPANY under the
Existing Agreement, and the parties hereto are, as of this date, entering into a
Royalty Sale Agreement (“Royalty Sale Agreement”) and Agreement for the
Conveyance of Royalties (“Conveyance Agreement”) to effect such transaction; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

WHEREAS, to facilitate the purchase of the royalties, LICENSOR, COMPANY and
ROYALTY PHARMA wish, as contemplated by the Conveyance Agreement and the Royalty
Sale Agreement, to enter into this Agreement, which constitutes an amendment and
restatement of the Existing Agreement, in order to, among other things, reduce
the royalties payable by the COMPANY to LICENSOR upon sale of Licensed Products
by 65%; add ROYALTY PHARMA as a party to this AGREEMENT; provide payment by the
COMPANY of the remaining 35% of royalties payable directly to ROYALTY PHARMA
rather than to LICENSOR in accordance with the terms of this Agreement;
incorporate the five amendments to the Original Agreement; and effect certain
other amendments as provided herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and the
premises herein contained, the parties, intending to be legally bound, hereby
agree as follows.

 

ARTICLE 1.

DEFINITIONS

 

The following terms as used herein shall have the following meaning:

 

1.1 “Affiliate” shall mean any corporation or non-corporate business entity
which controls, is controlled by, or is under common control with a party to
this Agreement. A corporation or non-corporate business entity shall be regarded
as in control of another corporation if it owns, or directly or indirectly
controls, at least [ * ] of the voting stock of the other corporation, or (a) in
the absence of the ownership of at least [ * ] of the voting stock of a
corporation or (b) in the case of a non-corporate business entity, or non-profit
corporation, if it possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of such corporation or
non-corporate business entity, as applicable. For the avoidance of doubt,
Affiliates of ROYALTY PHARMA shall include those entities identified in a letter
dated July 18, 2005, from ROYALTY PHARMA to COMPANY and LICENSOR delivered on
July 18, 2005.

 

1.2 “Agreement” shall mean this Amended and Restated License Agreement,
including all Exhibits and Appendices attached to this Agreement.

 

1.3 “Dollars” shall mean United States dollars.

 

1.4 “FDA” shall mean the United States Food and Drug Administration or successor
entity.

 

1.5 “Field of Use” shall mean the prevention and treatment of human
immunodeficiency virus (HIV) and hepatitis B virus (HBV).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 18 -



--------------------------------------------------------------------------------

1.6 “Fully Absorbed Costs” shall mean an amount equal to COMPANY’s costs
directly allocated to the production of Licensed Products distributed under a
Treatment IND or through an expanded access program or the Global Access
Program, consisting of: (i) direct labor, including all resources utilized in
support of COMPANY’s manufacturing operations; (ii) materials; (iii) a
reasonable allocation of overhead, facilities expense (including depreciation
over the expected life of the buildings and equipment), and administrative costs
directly in support of COMPANY’s manufacturing operations and such Treatment IND
distribution program, expanded access program or the Global Access Program, if
applicable, calculated by COMPANY in accordance with reasonable cost accounting
methods consistent with the way COMPANY allocates such costs to other products;
and (iv) third-party costs.

 

1.7 “Global Access Program” shall mean a program through which COMPANY provides
Licensed Products to government agencies, not-for-profit non-governmental
organizations, physicians, pharmacies or patients in identified countries at
reduced costs. The countries are identified on Appendix C hereto, which Exhibit
may be amended from time to time by the Parties.

 

1.8 “GSK/Shire Agreement” shall mean the Settlement And Exclusive License
Agreement between LICENSOR and SmithKline-Beecham Corp. d/b/a GlaxoSmithKline,
Glaxo Group Limited, GlaxoSmithKline, Inc., Shire Pharmaceuticals Group PLC and
Shire Biochem, Inc. dated May 31, 2002.

 

1.9 “GW” shall mean GlaxoWellcome plc and its Affiliates including, but not
limited to, all corporate entities acquired, directly or indirectly, by
GlaxoWellcome plc and its Affiliates as a result of the acquisition of Wellcome
plc and its Affiliates.

 

1.10 “GW Agreements” shall mean the GW License Agreement and the Settlement
Agreement.

 

1.11 “GW Know How” shall mean the data package, regulatory filings and any other
know-how, information or technology to which LICENSOR acquires any right, title,
license or other interest under the GW Agreements.

 

1.12 “GW License Agreement” shall mean the Exclusive License Agreement by and
among Glaxo Group Limited, The Wellcome Foundation Limited, Glaxo Wellcome, Inc.
(collectively “GW”), LICENSOR and COMPANY, dated as of May 6, 1999, pursuant to
which GW has, among other things, granted LICENSOR certain rights under patents
and patent applications relating to FTC.

 

1.13 “GW Patents” shall mean the patents and patent applications under which
LICENSOR has an exclusive license or a covenant not to sue under the GW
Agreements. For purposes of this definition, patents and patent applications
shall include any and all substitutions, extensions, divisionals, continuations,
continuations-in-part, renewals, supplementary protection certificates or
foreign counterparts of such patent applications and patents which issue
thereon, including reexamined and reissued patents.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 19 -



--------------------------------------------------------------------------------

1.14 “IND” shall mean an Investigational New Drug application or its domestic or
foreign equivalent.

 

1.15 “Indemnitees” shall mean (a) in the case of the indemnity set forth in
Subsection 8.5(a), and for purposes of Section 8.6, the Inventors, LICENSOR, and
their trustees, directors, employees and students and all of their heirs,
executors, administrators, successors and legal representatives, ROYALTY PHARMA,
its Affiliates, their directors, trustees, officers, employees and all of their
heirs, successors, executors, administrators and legal representatives; and
(b) in the case of the indemnity set forth in Subsection 8.5(b), COMPANY, its
Affiliates, sublicensees, their directors, officers, employees, ROYALTY PHARMA,
its Affiliates, their directors, trustees, officers, employees and all of their
heirs, successors, executors, administrators and legal representatives.

 

1.16 “Inventors” shall mean Woo-Baeg Choi, Dennis C. Liotta and Raymond
Schinazi.

 

1.17 “Licensed Compound” or “FTC” shall mean: (a) the (-) enantiomer with the
chemical name
(2R-cis)-4-amino-5-fluoro-1-{2-(hydroxymethyl)-1,3-oxathiolan-5-yl}-2(1H)-pyrimidinone;
(b) any mixture of the (-) enantiomer described in clause (a) and the
(+) enantiomer with the chemical name
(2S-cis)-4-amino-5-fluoro-1-{2-(hydroxymethyl)-1,3-oxathiolan-5-yl}-2(1H)-pyrimidinone,
[ * ]; (c) any salts, esters (including, but not limited to, all [ * ]) and N
alkylated derivatives of any of the foregoing; or (d) any and all polymorphs,
hydrates and solvates of any of the foregoing. “Licensed Compounds” shall mean
all of the foregoing.

 

1.18 “Licensed Patents” shall mean (a) the patents and patent applications
identified in Appendix “A,” together with any and all substitutions, extensions,
divisionals, continuations, continuations-in-part, renewals, supplementary
protection certificates or foreign counterparts of such patent applications and
patents which issue thereon, anywhere in the world, including reexamined and
reissued patents; (b) all of the patents and patent applications included within
“Shire FTC-Only Patents” and the “Shire FTC-Plus Patents,” as defined in
Sections 1.15 and 1.16 respectively of the GSK/Shire Agreement; and (c) all
other patents and patent applications in which or to which LICENSOR has acquired
or acquires rights during the term hereof which contain claims covering the
manufacture, use or sale of any Licensed Product to the extent that LICENSOR
possesses the right to license such patents and patent applications to COMPANY
for commercial purposes without incurring financial or other non-contingent,
material obligations to any third parties.

 

1.19 “Licensed Product(s)” shall mean any Licensed Compound or any
pharmaceutical product containing one or more Licensed Compounds as active
ingredients, alone or in combination with other active ingredients, the
manufacture, use, importation, offer for sale or sale of which would, but for
the license granted herein, infringe any Valid Claim or which is made using
Licensed Technology.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 20 -



--------------------------------------------------------------------------------

1.20 “Licensed Technology” shall mean all technical information and data,
whether or not patented, known or learned, invented, or developed by the
Inventors or any employees of LICENSOR working under the Inventors’ direct or
indirect supervision, prior to or during the term hereof and while they are
under a duty to assign intellectual property rights to the LICENSOR, to the
extent that (a) such technical information and data are useful for the
manufacture, use, importation, offer for sale or sale of any Licensed Product;
and (b) LICENSOR possesses the right to license the use of such information to
COMPANY for commercial purposes without incurring financial or other
non-contingent, material obligations to any third parties and without breaching
any obligations of confidentiality with such parties. The GW Know How shall be
deemed to constitute “Licensed Technology.”

 

1.21 “Licensed Territory” shall mean the world.

 

1.22 “LICENSOR” shall mean Emory University.

 

1.23 “Major Market Country” shall mean Japan, Germany, France, the United
Kingdom or the United States of America.

 

1.24 “NDA” shall mean a New Drug Application or its domestic or foreign
equivalent.

 

1.25 “Net Selling Price” of a product (including a Licensed Product) shall mean,
with respect to a particular fiscal quarter, the gross invoice price (i.e. the
total invoiced price therefore prior to any deductions made pursuant to clauses
(i) through (iv)) paid by a purchaser of such product (including Distributors),
to COMPANY, an Affiliate or sublicensee of COMPANY and their sublicensees or any
other party authorized by COMPANY to sell that product (which shall not include
Distributors) (collectively the “Sellers”), plus, if applicable, the value of
all properties and services received in consideration of a Sale of such product,
less only:

 

(i) discounts, including cash and quantity discounts, charge-back payments and
rebates granted to managed health care organizations or to federal, state and
local governments, their agencies, purchasers and reimbursers or to trade
customers;

 

(ii) credits or allowances actually granted upon claims, damaged goods,
rejections or returns of such Licensed Products, including recalls;

 

(iii) freight, postage, shipping, transportation and insurance charges actually
allowed or paid for delivery of Licensed Products to the extent billed; and

 

(iv) taxes (other than income taxes), duties or other governmental charges
levied on, absorbed or otherwise imposed on sale of such Licensed Products,
including without limitation value-added taxes, or other governmental charges
otherwise measured by the billing, when included in the billing, as adjusted for
rebates and refunds.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 21 -



--------------------------------------------------------------------------------

(a) Notwithstanding the foregoing in this Section 1.25, amounts received by
COMPANY, its Affiliates or sublicensees for the sale of Licensed Products among
COMPANY, its Affiliates and sublicensees for resale shall not be included in the
computation of Net Selling Price hereunder.

 

(b) For purposes of this Section 1.25, “Distributor” shall mean any third party
(i) to which a Seller has granted (at any time during the term) a right to sell
or distribute a Licensed Product, (ii) that sells Licensed Products to hospitals
and/or pharmacies for their sale to or use with patients (rather than to other
third parties for resale to hospitals and/or pharmacies for their sale to or use
with patients), and (iii) that does not make payments to COMPANY or such COMPANY
Affiliate that are calculated on the basis of a percentage of, or profit share
on, such third party’s sales of Licensed Products. For purposes of calculating
Net Selling Price, no Distributor shall be deemed to be a sublicensee of COMPANY
or its Affiliates. Net Selling Price for the quantities of License Product sold
by Distributors shall be calculated based on the amount invoiced the
Distributors by COMPANY and/or its Affiliates and/or sublicensees of Affiliates
and COMPANY rather than by the Distributors to their customers.

 

(c) Where Licensed Product is sold in the form of a combination product
containing one or more active ingredients in addition to a Licensed Compound
(“Combination Product”), Net Selling Price for such Combination Product for
purposes of determining royalties payable under this Agreement will be
calculated by multiplying the actual Net Selling Price of such Combination
Product by the fraction A/(A+B) where A is the Net Selling Price for the stock
keeping unit most comparable in formulation and dosing to that used for the
Combination Product of the Licensed Product containing the relevant Licensed
Compound as the sole active ingredient, if sold separately, in such country
during the relevant fiscal quarter, and B is the Net Selling Price for the stock
keeping unit, most comparable in formulation and dosing to that used for the
Combination Product, of any other active ingredient, if sold separately, in such
country during the relevant fiscal quarter. For clarity, if there are three or
more active ingredients (including the Licensed Compound), additional B terms
calculated in the same manner, shall be included in the denominator so that such
fraction shall be A/(A+Bl+B2+...). If, on a country-by-country basis, one or
more of the other active ingredients in the Combination Product are not sold
separately in said country, Net Selling Price for the purpose of determining
royalties payable under this Agreement for the Combination Product shall be
calculated by multiplying the actual Net Selling Price of such Combination
Product by the fraction A/C where A is the Net Selling Price for the stock
keeping unit most comparable in formulation and dosing to that used for the
Combination Product of the Licensed Product containing the relevant Licensed
Compound as the sole active ingredient, if sold separately, in such country
during the relevant fiscal quarter and C is the Net Selling Price for the
Combination Product in such country during the relevant fiscal quarter. If, on a
country-by-country basis, the Licensed Product containing a Licensed Compound as
the sole active ingredient is not sold separately in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 22 -



--------------------------------------------------------------------------------

said country during the relevant fiscal quarter but one or more of the other
active ingredients in the Combination Product are sold separately in said
country during the relevant fiscal quarter, the Net Selling Price for the
Combination Product shall be calculated by multiplying the actual Net Selling
Price of such Combination Product by the fraction (1-(D/C)) where D is the Net
Selling Price for the stock keeping unit most comparable in formulation and
dosing to that used for the Combination Product of the product containing the
other active ingredient as the sole active ingredient and C is the Net Selling
Price for the Combination Product in such country during the relevant fiscal
quarter. If, on a country-by-country basis, the Licensed Product containing a
Licensed Compound as the sole active ingredient is not sold separately and one
or more of the other active ingredients in the Combination Product are not sold
separately in such country during the relevant fiscal quarter Net Selling Price
for the purposes of determining royalties of the Combination Product shall be
deemed to be the Net Selling Price of such Combination Product multiplied by a
fraction, the numerator of which is the number of Licensed Compounds in such
Combination Product and the denominator of which is the number of all active
ingredients in such Combination Product.

 

1.26 “Other Change” shall mean (i) an amendment, supplement or modification
(other than a written amendment) to an agreement that might reasonably be
expected to have an adverse effect on LICENSOR’s or ROYALTY PHARMA’s rights or
obligations under this Agreement, or (ii) a waiver of a term of an agreement
that might reasonably be expected to have an adverse effect on LICENSOR’s or
ROYALTY PHARMA’s rights or obligations under this Agreement.

 

1.27 “Registration” shall mean, in relation to any Licensed Product, such
approvals by the regulatory authorities in a given country (including pricing
approvals) as may be legally required before such Licensed Product may be
commercialized or Sold in such country.

 

1.28 “Royalty Pharma Indemnitees” shall mean ROYALTY PHARMA and all its
Affiliates and their respective trustees, directors, employees, investors,
partners (limited or otherwise), members and other equity and interest holders.

 

1.29 “Sale” or “Sold” shall mean the sale, transfer, exchange or other
disposition of Licensed Products whether by gift or otherwise, subsequent to
Registration in a given country (if such Registration is required) by a Seller
to make such sale, transfer, exchange or disposition, to any party that is not a
Seller. Sales of Licensed Products shall be deemed consummated upon the first to
occur of: (a) receipt of payment from the purchase; (b) delivery of Licensed
Products to the purchaser or a common carrier; (c) release of Licensed Products
from consignment; or (d) if otherwise transferred, exchanged or disposed of,
whether by gift or otherwise, when such transfer, exchange, gift or other
disposition occurs. Notwithstanding the foregoing definition of Sale, to the
extent COMPANY distributes any Licensed Product under a Treatment IND or through
an expanded access program or the Global Access Program, only to the extent that
the actual Net Selling Price exceeds Fully Absorbed Costs therefor will such
distribution be considered a Sale. If the actual Net Selling Price exceeds the
Fully

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 23 -



--------------------------------------------------------------------------------

Absorbed Costs, the distribution shall be deemed to be a Sale with a deemed Net
Selling Price (prior to any application of Section 1.25(c)) for purposes of
Section 3.2 of the difference between the actual Net Selling Price and the Fully
Absorbed Cost therefor.

 

1.30 “Settlement Agreement” shall mean the Settlement Agreement, dated as of
May 6, 1999, by and among Glaxo Wellcome plc and GW on the one hand, and
LICENSOR, COMPANY and Dr. David W. Barry on the other hand, providing for the
settlement, release and dismissal of the FTC litigation and related claims
(including but not limited to Civil Action 1:96-CV-1754-GET), and certain claims
of Dr. David W. Barry against Glaxo Wellcome, plc, GW and their Affiliates.

 

1.31 “U.S. Government Licenses” shall mean the non-exclusive licenses to the
U.S. Government or agencies thereof pursuant to [ * ], copies of which licenses
are attached hereto as Appendix “B.”

 

1.32 “Valid Claim” shall mean (a) an issued claim of any unexpired patent
included among the Licensed Patents, or (b) a pending claim of any pending
patent application included among the Licensed Patents, which has not been held
unenforceable, unpatentable or invalid by a decision of a court or governmental
body of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, which has not been rendered unenforceable through disclaimer
or otherwise or which has not been lost through an interference proceeding.

 

ARTICLE 2.

GRANT OF LICENSE

 

2.1 License

 

Insofar as it is permitted to do so under (i) the GW Agreements and (ii) the
GSK/Shire Agreement with respect to the “Shire FTC-Only Patents” and the “Shire
FTC-Plus Patents,” as defined in Sections 1.15 and 1.16 of such agreement,
respectively, LICENSOR hereby grants COMPANY and its Affiliates, an irrevocable
(subject to the transfer provisions of Sections 10.4(a) and 10.5), perpetual,
fully paid-up, exclusive right and license to practice the Licensed Patents and
the Licensed Technology to make, have made, use, import, offer for sale and sell
Licensed Products within the Field of Use in the Licensed Territory during the
term of this Agreement. COMPANY acknowledges that it has received a copy of the
GSK/Shire Agreement and agrees to the confidentiality obligations imposed on
sublicensees under Article 9 and Section 13.3 of the GSK/Shire Agreement.

 

2.2 Government Rights

 

The license granted in Section 2.1 above is conditional upon and subject to the
U.S. Government Licenses and other rights retained by the United States in, and
obligations imposed by applicable law with respect to, inventions developed by
nonprofit institutions with the support of federal funds. These rights and
obligations are set forth in

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 24 -



--------------------------------------------------------------------------------

35 USCA §§ 201 et seq. and 37 CFR 401 et seq., which may be amended from time to
time by the Congress of the United States or through administrative procedures.
All provisions required to be made a part hereof by such statutes and
regulations are hereby incorporated herein by reference, to the extent, and only
to the extent required by the foregoing, COMPANY agrees that Licensed Products
leased or sold in the United States shall be manufactured substantially in the
United States.

 

2.3 Retained License

 

The license granted in Section 2.1 above is further conditional upon and subject
to a right and license retained by LICENSOR on its behalf and LICENSOR’s
academic research collaborators to make and use Licensed Products and practice
Licensed Technology for research and educational purposes only. LICENSOR shall
promptly verify the names of any research collaborators practicing the license
retained in this Section 2.3 upon COMPANY’s written request.

 

2.4 Sublicenses

 

(a) COMPANY may grant sublicenses (including with respect to the GW Patents and
GW Know How) without LICENSOR’s or ROYALTY PHARMA’s approval. COMPANY shall not
(x) enter into any such sublicense, or (y) agree to any written amendment or
Other Change to any such sublicense that, in the case or either (x) or (y),
(i) would, to the knowledge of COMPANY, conflict with, violate or cause a
violation of, contravene or cause a default under, any applicable law or
regulation, or any contract, license, indenture, instrument, agreement,
judgment, order, injunction or decree binding upon, or any guidelines or
policies of, LICENSOR or ROYALTY PHARMA, which conflict, violation,
contravention or default could reasonably be expected to cause a material
adverse effect on LICENSOR’s or ROYALTY PHARMA’s operations; (ii) would
otherwise, in the good faith determination of COMPANY, materially adversely
affect LICENSOR or ROYALTY PHARMA, including by means of exposing LICENSOR or
ROYALTY PHARMA to liability or reasonably expected liability (whether in
relation to the transactions contemplated by this Agreement or the GW
Agreements, GSK/Shire Agreement or otherwise); (iii) could reasonably be
expected to adversely affect ROYALTY PHARMA’s right to receive payments with
respect to Licensed Products as provided in this Agreement; or (iv) would cause
a breach of the covenants contained in either Section 2.4(e) or in the last
sentence of this Section 2.4(a). COMPANY shall, within thirty (30) days of
execution of any such sublicense, written amendment or Other Change, (A) provide
LICENSOR and ROYALTY PHARMA with a complete copy of such sublicense agreements
or written amendments or provide a summary of such Other Change; and (B) provide
to LICENSOR and ROYALTY PHARMA a written certification that COMPANY has
determined that such sublicense, written amendment or Other Change, as
applicable, meets the requirements described in the preceding sentence of this
Section 2.4(a). COMPANY shall remain responsible to ROYALTY PHARMA for the
payment of all fees and royalties due under this Agreement, whether or not such
payments are made to COMPANY by its sublicensees. COMPANY shall include in any
sublicense granted pursuant to this Agreement a

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 25 -



--------------------------------------------------------------------------------

provision requiring the sublicensee to indemnify LICENSOR and ROYALTY PHARMA and
maintain liability insurance coverage to the same extent that COMPANY is so
required pursuant to Sections 8.5 and 8.6 of this Agreement.

 

(b) COMPANY represents and warrants to LICENSOR and ROYALTY PHARMA that (a) the
copy of the Collaboration Agreement dated as of December 17, 2004 (the “JV
Agreement”) among COMPANY, Bristol-Myers Squibb Company, Bristol-Myers Squibb
Company & Gilead Sciences, LLC (“JV”) and certain other parties provided with a
letter, dated July 18, 2005, from COMPANY to ROYALTY PHARMA and LICENSOR
(“Disclosure Letter”) is a true, complete and correct copy of the JV Agreement,
and (b) [ * ]. COMPANY, LICENSOR and ROYALTY PHARMA agree that JV shall be a
“sublicensee” for all purposes under this Agreement.

 

(i) To the extent that JV’s indemnification of LICENSOR pursuant to Section 13.7
of the JV Agreement [ * ], the COMPANY and LICENSOR agree that such [ * ].

 

(ii) [ * ]. To the extent that COMPANY’s obligation pursuant to Section 2.4 of
this Agreement to require JV as a sublicensee to [ * ] to the same extent that
COMPANY is so required pursuant to Section 8.6 of this Agreement is not
satisfied [ * ] .

 

(iii) LICENSOR and COMPANY agree and acknowledge that COMPANY has provided to
LICENSOR an instrument, satisfactory in form and substance to LICENSOR and a
copy of which is attached hereto as Appendix “D”[ * ] .

 

(iv) LICENSOR has, by means of the Fifth Amendment to the Existing Agreement,
provided its written approval to COMPANY pursuant to Section 2.4 of the Existing
Agreement of the sublicense under COMPANY’s license pursuant to this Agreement
granted by COMPANY to the JV pursuant to the JV Agreement.

 

(c) COMPANY represents and warrants to LICENSOR and ROYALTY PHARMA that (a) the
copy of the License Agreement dated as of July 31, 2003, between Japan Tobacco
Inc. (“JT”) and COMPANY (the “JT Agreement”) provided with the Disclosure
Letter, is a true, complete and correct copy of the JT Agreement, and (b) [ * ]
.

 

(d) {Intentionally blank}

 

(e) COMPANY agrees that, for any sublicense under COMPANY’s license pursuant to
this Agreement granted by COMPANY after the Effective Date, COMPANY shall [ * ]
to [ * ] the [ * ] set forth in Section [ * ] and the [ * ] , said [ * ] based
on [ * ] received from or obtained through [ * ] . COMPANY further agrees that
COMPANY shall use its commercially reasonable efforts to [ * ] and the [ * ] ,
said [ * ] . Promptly, and in any event no later than five (5) business days
following receipt of said covenants, COMPANY shall furnish a copy thereof to
LICENSOR.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 26 -



--------------------------------------------------------------------------------

2.5 No Implied License

 

The license and rights granted in this Agreement shall not be construed to
confer any rights upon COMPANY by implication, estoppel, or otherwise as to any
technology not specifically identified in this Agreement, except as otherwise
implied by law to the extent necessary to practice the Licensed Patents or
Licensed Technology.

 

2.6 Third Party Licenses

 

In the event LICENSOR acquires (a) a license from a third party relating to
intellectual property which would be deemed to be Licensed Patents or Licensed
Technology but for the inability to sublicense such intellectual property to
COMPANY without incurring financial or other non-contingent, material
obligations or (b) a license from GW for either the GW Patents or GW Know How,
LICENSOR shall give prompt notice and a copy thereof to COMPANY. Such notice
shall be accompanied by such data and information in LICENSOR’s possession,
which LICENSOR is authorized to transfer to COMPANY, or which can be obtained
from such third party or GW, as applicable, in order to assist COMPANY in
determining whether to sublicense such third party or GW license. COMPANY shall
have [ * ] to elect whether to obtain a sublicense under such third party or GW
license pursuant to the terms thereof within the Field of Use, but with no
additional obligations of any type other than as prescribed therein. If COMPANY
fails to notify LICENSOR of its decision regarding the acquisition of such
sublicense within such [ * ] period, this Section 2.6 shall no longer apply to
such third party or GW license, as applicable.

 

2.7 Right of First Refusal to [ * ]

 

(a) As used in this Section 2.7, [ * ] shall mean [ * ].

 

(b) Except as otherwise set forth in Subsection 2.7(c), prior to entering into
any license or assignment agreement with a third party relating to any of
LICENSOR’s rights in respect of the [ * ] , LICENSOR shall notify COMPANY of the
terms of such proposed agreement. Such notice shall include a copy of such
proposed agreement, together with all data and information in LICENSOR’s
possession relating to the [ * ] and its use as a therapeutic agent. Such notice
shall be deemed an offer to COMPANY to enter into such proposed agreement.
Thereafter, COMPANY shall have [ * ] to accept such offer. Upon acceptance of
such offer by COMPANY, such proposed agreement shall be binding between COMPANY
and LICENSOR. If COMPANY does not accept such offer within such [ * ] period,
LICENSOR shall be entitled, for a period of [ * ] after expiration of such [ * ]
period, to enter into such proposed agreement on the terms offered to COMPANY.
If LICENSOR does not enter into such proposed agreement with such third party on
the terms presented to COMPANY within such [ * ] period, then LICENSOR must
again comply with this Subsection 2.7(b) before entering into such agreement.
COMPANY agrees to maintain the confidentiality of the terms of such offer in
accordance with the provisions of Article 9 hereof.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 27 -



--------------------------------------------------------------------------------

(c) LICENSOR may license or assign its rights in respect of [ * ] to any of the
Inventors or any corporate entity formed by or on behalf of the Inventors (the
foregoing being referred to as “Permitted Transferees”) for purposes of
clinically developing [ * ]; provided, however, that, as a condition precedent
to any such license or assignment, the Permitted Transferees agree to be bound
by all the terms of Subsection 2.7(b) to the same extent as LICENSOR pursuant to
a written document. Such document shall be delivered to COMPANY on or before
such license or assignment to the Permitted Transferees. Any purported license
or assignment to such Permitted Transferees without the execution and delivery
of such written document, as aforesaid, shall be void. Not more than one license
or assignment permitted by this Subsection 2.7(c) may be in effect at any time.

 

(d) LICENSOR represents that it has not licensed, assigned or otherwise
transferred any of its rights in and to [ * ] on or before the Effective Date,
except for (i) a certain License Agreement between LICENSOR and GW, dated
February 1, 1992, which has been terminated, and (ii) a certain License
Agreement dated as of December 8, 1998, between LICENSOR and Pharmasset, Ltd.
(now Pharmasset, Inc.), as supplemented by the Termination and Reinstatement
Agreement dated June 9, 1999, and as further supplemented by the Supplemental
Agreement to the License Agreement dated March 26, 2004.

 

(e) In the event COMPANY obtains a license from GW to any intellectual property
relating to [ * ], COMPANY shall grant LICENSOR or any Permitted Transferee, as
applicable, a sublicense thereunder with the right to sublicense, to the extent
sublicensing is permissible and subject to the terms of such GW license. Such
sublicense shall apply only to [ * ] and shall terminate in the event COMPANY
exercises the right of first refusal set forth in Subsection 2.7(b).

 

2.8 GW Patents and Know-How

 

COMPANY acknowledges that LICENSOR has given COMPANY the required notice of and
information concerning the licenses [ * ] under the GW Patents and the title and
licenses under the GW Know-How that LICENSOR is obtaining under the GW
Agreements. LICENSOR hereby grants to COMPANY a sublicense and a sub-immunity
from suit under the GW Patents and the GW Know-How, each of which is exclusive
in accordance and coterminous with the provisions of Sections 2.1, 2.2, 2.3, 2.4
and 2.5.

 

ARTICLE 3.

ROYALTIES AND OTHER PAYMENTS

 

3.1 License Fees

 

LICENSOR has received from ROYALTY PHARMA and COMPANY cash payments pursuant to
the Royalty Sale Agreement and the Conveyance Agreement as payment for all
license and other fees obligated to be paid to LICENSOR under the Existing
Agreement, and hereby relinquishes and waives any and all claims to additional

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 28 -



--------------------------------------------------------------------------------

license and other fees otherwise owed or to be owed to LICENSOR under
Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6 and 3.7 of the Existing Agreement in
respect of all periods occurring after July 1, 2005. For the avoidance of doubt,
LICENSOR shall remain entitled to all royalties payable by COMPANY for the
quarter ended June 30, 2005.

 

3.2 Payments from COMPANY

 

(a) {Intentionally deleted}

 

(b) COMPANY shall pay ROYALTY PHARMA, a royalty equal to the following
percentages of the Net Selling Price of Licensed Products Sold on or after
July 1, 2005, in the Licensed Territory by COMPANY and its Affiliates and
sublicensees for HIV and HBV indications:

 

(i)

 

Percentage of
Net Selling Price

--------------------------------------------------------------------------------

   Annual Net Selling Price
of Licensed Products for HIV


--------------------------------------------------------------------------------

[ * ]

   [ * ]

 

(ii)

 

Percentage of
Net Selling Price

--------------------------------------------------------------------------------

   Annual Net Selling Price
of Licensed Products for HBV


--------------------------------------------------------------------------------

[ * ]

   [ * ]

 

By way of example only, if during a given calendar year, the Net Selling Price
of all Licensed Products for HIV were [ * ] , the royalties payable by COMPANY
pursuant to Subsection 3.2(b) would be equal to [ * ] .

 

(c) Duration: Reduction. Royalties (at the rates set forth in Subsections
3.2(b), subject to reduction or modification only as prescribed herein) shall be
paid in respect of a given Licensed Product for a period of [ * ] after
commercial introduction of such Licensed Product in a given country. Thereafter,
royalties shall be paid only so long as the manufacture, use, offer for sale,
sale or importation of such Licensed Product in such country would, in the
absence of a license, infringe a Valid Claim of an issued and unexpired patent
within the Licensed Patents. If, during such [ * ] period, a third party or
third parties commence selling a therapeutic product in a country in which there
are no Valid Claims or are Valid Claims only of the type described in
Section 1.32(b) and (i) such product contains any Licensed Compound (“unlicensed
unit

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 29 -



--------------------------------------------------------------------------------

sales”) and (ii) such unlicensed unit sales for any royalty period amount to [ *
] or more of the COMPANY’S unit sales of such Licensed Product in such country
in such royalty period, determined in accordance with Subsection 3.2(d) below,
then COMPANY’s royalty obligation in such country with respect to such Licensed
Product shall be suspended commencing with the royalty period next succeeding
the royalty period in which such [ * ] threshold was initially exceeded and
shall resume with the royalty period next succeeding the first royalty period in
which such [ * ] threshold is no longer exceeded. COMPANY’s royalty obligations
with respect to such Licensed Product shall resume in such country if and when
such Valid Claim per Subsection 1.32(b) becomes a Valid Claim per Subsection
1.32(a).

 

(d) Unit Sales. For purposes of this Section 3.2, (i) “unlicensed unit sales”
and “COMPANY unit sales” shall be deemed to mean the grams of Licensed Compound
in third party product (irrespective of dosage form) or the Licensed Product
(irrespective of dosage form), respectively, as reflected on the label of each
such unit; and (ii) unlicensed unit sales shall be determined by the sales
reports of IMS America Ltd. of Plymouth Meeting, Pennsylvania (“IMS”) or any
successor to IMS or any other independent marketing auditing firm selected by
COMPANY or its sublicensees and reasonably acceptable to ROYALTY PHARMA. If
COMPANY is entitled to a royalty suspension based on unlicensed unit sales
pursuant to Subsection 3.2(c) for any royalty period, it or its sublicensees
shall submit the sales report of IMS or such other independent firm, as
applicable, for the relevant royalty period to ROYALTY PHARMA, together with
COMPANY’s or its sublicensees’ sales report for the relevant royalty period.
Such sales reports for each royalty period in which COMPANY is entitled to such
royalty suspension shall be submitted with the royalty report for such royalty
period submitted pursuant to Section 4.1.

 

3.3 Annual Minimum Royalties

 

(a) Subject to Subsection 3.3(c), in the event that COMPANY’s total annual
royalty payment to ROYALTY PHARMA pursuant to Subsection 3.2(b)(i) above during
the calendar year [ * ] and each calendar year thereafter for so long as there
exist Valid Claims in the U.S. is less than the annual minimum royalty set forth
opposite such year below (the “Annual Minimum”), COMPANY shall make a payment to
ROYALTY PHARMA together with the report for the fourth quarter of such year
required in Section 4.1 of this Agreement equal to the difference between such
Annual Minimum and the total royalties paid to ROYALTY PHARMA for the preceding
year pursuant to Subsection 3.2(b)(i) above:

 

Calendar Year

--------------------------------------------------------------------------------

  

Annual Minimum

--------------------------------------------------------------------------------

[ * ]

   [ * ]

 

(b) Subject to Subsection 3.3(c), in the event that COMPANY’s total annual
royalty payment to ROYALTY PHARMA pursuant to Subsection 3.2(b)(ii) above during
the [ * ] calendar year following the year during which the first Registration
in a Major Market Country is granted for a Licensed Product covered by
Subsection 3.2(b)(ii)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 30 -



--------------------------------------------------------------------------------

above and each calendar year thereafter for so long as there exist Valid Claims
in the U.S. is less than the annual minimum royalty set forth opposite such year
below (the “Annual Minimum”), COMPANY shall make a payment to ROYALTY PHARMA
together with the report for the fourth quarter of such year required in
Section 4.1 of this Agreement equal to the difference between such Annual
Minimum and the total royalties paid to ROYALTY PHARMA for the preceding year
pursuant to Subsection 3.2(b)(ii) above:

 

Calendar Year

--------------------------------------------------------------------------------

  

Annual Minimum

--------------------------------------------------------------------------------

[ * ]

   [ * ]

 

(c) If during a given year, the sum of royalty payments paid hereunder for all
Licensed Products described in Subsection 3.2(b) of this Agreement exceeds the
sum of the applicable Annual Minimums which are required to be paid for such
year pursuant to Subsections 3.3(a) and 3.3(b), COMPANY shall be deemed to have
satisfied the requirements of each of Subsections 3.3(a) and 3.3(b) for such
year. For any year in which no Valid Claims exist in the United States for the
entire year or this Agreement is not in effect for the entire year, the Annual
Minimum shall be prorated accordingly.

 

(d) [ * ], COMPANY may credit solely against running royalties (paid pursuant to
Section 3.2), all reasonable costs incurred by COMPANY after the date hereof in
connection with any litigation, interference, opposition or other inter partes
action pertaining to the validity, enforceability, allowability or subsistence
of the Licensed Patents or whether COMPANY’s practice of the Licensed Patents
infringes a third-party patent. Until [ * ], the amount of such credits shall
not exceed in any year [ * ] of the royalty payments due hereunder in such year.
Commencing in calendar year [ * ], such credits shall not exceed in any year [ *
] of the Annual Minimum payments due in such year. Such costs shall not be
credited against any other payments due to ROYALTY PHARMA under this Agreement.

 

3.4 Accrual of Royalties

 

No royalty shall be payable on a Licensed Product made, sold, or used for tests
or development purposes or distributed as samples. No royalties shall be payable
on sales among COMPANY, its Affiliates and sublicensees, but royalties shall be
payable on subsequent sales by COMPANY, its Affiliates or sublicensees to a
third party. No multiple royalty shall be payable because the manufacture, use
or sale of a Licensed Product is covered by more than one Valid Claim or at
least one Valid Claim and the Licensed Technology.

 

3.5 Third Party Royalties

 

(a) If COMPANY, its Affiliates or sublicensees determine after consultation with
ROYALTY PHARMA, but at COMPANY’s discretion, that it or they are required to pay
royalties or other fees to any third party (including under any third

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 31 -



--------------------------------------------------------------------------------

party or GW license to which Section 2.6 applies) because the manufacture, use,
offer for sale, importation, or sale of a Licensed Product infringes any patent
or other intellectual property rights of such third party in a given country
(“Third Party Royalties”), COMPANY, its Affiliates or sublicensees may deduct
from running royalties thereafter due to ROYALTY PHARMA (per Section 3.2(c) of
this Agreement) with respect to the Net Selling Price of such Licensed Product
in such country up to [ * ] of the Third Party Royalties. In no event shall the
royalties due on such Sales of such Licensed Product in such country on account
of any reduction pursuant to this Subsection 3.5(a) be thereby reduced to less
than [ * ] on such Sales of such Licensed Product in such country.

 

(b) If the sum of (i) the royalties paid hereunder (taking into account all
royalty deductions and credits taken with respect to such royalties, including
those in Section 3.5(a)), plus (ii) [ * ] of all Third Party Royalties paid in
respect of the manufacture, use, offer for sale, importation or sale of a
Licensed Compound as contained in a given Licensed Product in a given country
exceeds, at any time, [ * ] of the Net Selling Price for such Licensed Product,
upon COMPANY’s request, ROYALTY PHARMA and COMPANY agree to negotiate in good
faith in an effort to agree on a reduction in the royalties payable hereunder to
ROYALTY PHARMA for such Licensed Product in such country. In the event the
parties are unable to agree to such reduction after a reasonable period of time,
not to exceed [ * ], either party may request that the issue be arbitrated in
accordance with Section 14.1 of this Agreement.

 

(c) COMPANY shall be responsible for paying the royalties due to GW under the GW
License Agreement resulting from sale of Licensed Products (as defined in the GW
License Agreement) by COMPANY, its Affiliates and sublicensees. COMPANY hereby
indemnifies (i) [ * ], and (ii) [ * ]. COMPANY will pay such royalties directly
to GW, as prescribed by the GW License Agreement, with notice to LICENSOR and
ROYALTY PHARMA. COMPANY’s obligation under this paragraph (c) shall terminate in
respect of a given country upon the expiration or termination of the GW License
Agreement in such country.

 

(d) The royalties actually paid by COMPANY, its Affiliates and sublicensees
under the GW License Agreement shall be deemed to be “Third Party Royalties”
under Section 3.5(a) and COMPANY, its Affiliates and sublicensees shall have the
right of deduction pursuant to this Section 3.5 with respect to the royalties
paid thereunder to GW. [ * ].

 

3.6 Compulsory Licenses

 

Should a compulsory license be granted to any third party in any country of the
Licensed Territory to make, have made, use, import, offer for sale or sell
Licensed Products, the royalty rate payable thereunder for sales of the Licensed
Products by COMPANY in such country [ * ]. COMPANY shall provide LICENSOR and
ROYALTY PHARMA with prompt written notice of any governmental or judicial
procedures initiated in any country to impose a compulsory license. COMPANY
shall take all reasonable and legal steps as COMPANY deems appropriate which [ *
].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 32 -



--------------------------------------------------------------------------------

3.7 Reduction in Royalty Due to Invalid Claims

 

In the event that all applicable claims of all patents or patent applications
included within the Licensed Patents under which COMPANY is selling or actively
developing a Licensed Product shall be held invalid or not infringed by the
Licensed Products COMPANY is selling or actively developing by a court of
competent jurisdiction in a given country of the Licensed Territory, whether or
not there is a conflicting decision by another court of competent jurisdiction
in such country, COMPANY may cease all royalty payments on its, its Affiliates’
or its sublicensees’ sales of such Licensed Product covered by such claims and,
if it does so, shall deposit such royalty payments in an interest-bearing escrow
account until such judgment is finally reversed by an unappealed or unappealable
decree of a court of competent jurisdiction of higher dignity in such country or
is otherwise unappealable or is unappealed within the time allowed therefor;
provided, however, that if such judgment is finally reversed by an unappealed or
unappealable decree of a court of competent jurisdiction of higher dignity in
such country, the former royalty payments shall be resumed and the royalty
payments not theretofore made and interest earned thereon shall become due and
payable to ROYALTY PHARMA.

 

3.8 Maintenance of Third-Party Agreements

 

(a) {Intentionally deleted.}

 

(b) LICENSOR covenants to COMPANY and ROYALTY PHARMA that, during the term of
this Agreement, it will:

 

(i) fulfill all of its obligations under the GSK/Shire Agreement;

 

(ii) take no action or omit to take any action which would cause it to be in
breach of any provision of the GSK/Shire Agreement; and

 

(iii) immediately notify COMPANY and ROYALTY PHARMA in the event LICENSOR
receives notice from GSK or SHIRE that LICENSOR is in breach or default under
the GSK/Shire Agreement. In the event of any default of the type described in
this clause (iii), LICENSOR agrees that if it fails or does not intend to cure
such default, COMPANY may, at COMPANY’s option, do so and may invoice LICENSOR
for any reasonable expenses COMPANY incurs in curing such default, with such
reasonable expenses being due and payable by LICENSOR to COMPANY within sixty
(60) days of receipt of such invoice. ROYALTY PHARMA agrees that, to the extent
LICENSOR does not make such payment within sixty (60) days, COMPANY, its
Affiliates and sublicensees may credit up to [ * ] of such amounts so not paid
against any royalties payable hereunder to ROYALTY PHARMA. The exercise by
COMPANY of the right set forth in the immediately preceding sentence shall not
affect LICENSOR’s obligations to ROYALTY PHARMA set forth in Sections 3.8(b)(i)
and (ii).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 33 -



--------------------------------------------------------------------------------

(c) LICENSOR and COMPANY each covenant to each other and to ROYALTY PHARMA that,
during the term of the Agreement, it will:

 

(i) fulfill all of its obligations under the GW Agreements, including, but not
limited to, any royalty obligations set forth therein;

 

(ii) take no action or omit to take any action which would cause it to be in
breach of any provision of the GW Agreements; and

 

(iii) immediately notify the other parties in the event it receives notice from
GW that it is in default under the GW Agreements or that GW has terminated or
intends to terminate the GW Agreements. In the event of any default of the type
described in this Section 3.8(c), LICENSOR or COMPANY, as applicable, agrees
that if it fails or does not intend to cure such default, the other party may,
at such other party’s option, do so and may invoice to such other party any
reasonable expenses such other party incurs in curing such default, with such
reasonable expenses being due and payable by the receiving party to the sending
party within sixty (60) days of receipt of such invoice. For any invoices sent
by COMPANY to LICENSOR, ROYALTY PHARMA agrees that, to the extent LICENSOR does
not make such payment within sixty (60) days, COMPANY, its Affiliates and
sublicensees may credit up to [ * ] of such amounts so not paid against any
royalties payable hereunder to ROYALTY PHARMA. The exercise by COMPANY of the
right set forth in the immediately preceding sentence shall not affect
LICENSOR’s obligations to ROYALTY PHARMA set forth in Sections 3.8(c)(i) and
(ii). Nothing in this Section 3.8(c) is intended to affect the obligations of
COMPANY set forth in Section 3.5(c).

 

(d) COMPANY agrees that, to the extent it, or any of its Affiliates or
sublicensees credit any amounts owed by LICENSOR against royalties payable
hereunder to ROYALTY PHARMA pursuant to this Section 3.8, and COMPANY, or any of
its Affiliates or sublicensees thereafter recovers such amounts so credited from
LICENSOR, COMPANY will immediately pay such amounts so credited to ROYALTY
PHARMA.

 

ARTICLE 4.

REPORTS AND ACCOUNTING

 

4.1 Royalty Reports and Records

 

During the term of this Agreement, COMPANY shall furnish, or cause to be
furnished to ROYALTY PHARMA, written reports governing each of COMPANY’s,
COMPANY’s Affiliates’ and COMPANY’s sublicensees’ fiscal quarters showing:

 

(a) the gross selling price of all Licensed Products Sold by COMPANY, its
Affiliates and sublicensees, in each country of the Licensed Territory during
the reporting period, together with the calculations of Net Selling Price in
accordance with Section 1.25; and

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 34 -



--------------------------------------------------------------------------------

(b) the royalties payable in Dollars, which shall have accrued hereunder in
respect to such Sales; and

 

(c) the exchange rates used, if any, in determining the amount of Dollars; and

 

(d) a summary of all reports provided to COMPANY by COMPANY’s sublicensees; and

 

(e) the basis for any credits taken against running royalties in accordance with
Sections 3.3(d) and 7.1, including documentation of costs incurred by COMPANY in
any litigation, infringement, interference, or other action pertaining to the
Licensed Patents, and any deductions from running royalty payments taken
pursuant to Section 3.5, including documentation of any royalties or other fees
paid to third parties.

 

Reports shall be made quarterly and shall be due within sixty (60) days of the
close of every COMPANY fiscal quarter. COMPANY shall keep accurate records in
sufficient detail to enable royalties and other payments payable hereunder to be
determined. COMPANY shall be responsible for all royalties and late payments
that are due to ROYALTY PHARMA that have not been paid by COMPANY’s Affiliates
and sublicensees. COMPANY’s sublicensees shall have, and shall be notified by
COMPANY that they have, the option of making any royalty payment directly to
ROYALTY PHARMA.

 

4.2 Right to Audit

 

(a) ROYALTY PHARMA shall have the right, upon prior notice to COMPANY, not more
than once in each COMPANY fiscal year nor more than once in respect of any
fiscal year, through an independent certified public accountant selected by
ROYALTY PHARMA and acceptable to COMPANY, which acceptance shall not be
unreasonably refused, to have access during normal business hours to those
records of COMPANY as may be reasonably necessary to verify the accuracy of the
royalty reports, including records reasonably necessary to verify of the
accuracy of Net Selling Prices and Fully Absorbed Costs, required to be
furnished by COMPANY pursuant to Section 4.1 of the Agreement. COMPANY shall
include in any sublicenses granted pursuant to this Agreement a provision
requiring the sublicensee to keep and maintain records of Sales made pursuant to
such sublicense and to grant access to such records by ROYALTY PHARMA’s
independent certified public accountant. If such independent certified public
accountant’s report shows any underpayment of royalties by COMPANY its
Affiliates or sublicensees, within [ * ] after COMPANY’s receipt of such report,
COMPANY shall remit or shall cause its sublicensees to remit to ROYALTY PHARMA:

 

(i) the amount of such underpayment; and

 

(ii) if such underpayment exceeds [ * ] percent of the total royalties owed for
the fiscal year then being reviewed, the reasonable fees and expenses

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 35 -



--------------------------------------------------------------------------------

of such independent certified public accountant performing the audit. Otherwise,
ROYALTY PHARMA’s accountant’s fees and expenses shall be borne by ROYALTY
PHARMA. Any overpayment of royalties shall be fully creditable against future
royalties payable in any subsequent royalty periods. Upon the expiration of [ *
] following the end of any fiscal year, the calculation of royalties payable
with respect to such fiscal year shall be binding and conclusive on ROYALTY
PHARMA and COMPANY, unless an audit is initiated before expiration of such [ *
].

 

(b) Pursuant to Section 4.2 of the GW License Agreement, COMPANY agrees to keep
and maintain records of sales of Licensed Products made pursuant to the
sublicense of GW Patents and GW Know-How granted hereby and to grant access and
rights to GW’s independent certified accountant in the same manner and to the
same extent as prescribed in the GW License Agreement.

 

(c) COMPANY agrees to furnish directly to GW, with a copy to LICENSOR, the
written reports and other information required pursuant to Section 4.1 of the GW
License Agreement in compliance with such Section 4.1 of the GW License
Agreement.

 

4.3 Reports to LICENSOR.

 

COMPANY shall promptly furnish to LICENSOR such information relating to the
Licensed Products as LICENSOR shall request as necessary in order to comply with
LICENSOR’s obligations to government or other regulatory authorities relating to
matters under this Agreement.

 

4.4 Confidentiality of Records

 

All information provided in accordance with, or subject to review, under this
Article 4 shall be kept confidential to the extent provided in Article 9.

 

ARTICLE 5.

PAYMENTS

 

5.1 Payments and Due Dates

 

Except as otherwise provided herein, royalties and sublicense and other fees
payable to ROYALTY PHARMA as a result of activities occurring during the period
covered by each royalty report provided for under Article 4 of this Agreement
shall be due and payable on the date such royalty report is due. Payments of
royalties in whole or in part may be made in advance of such due date. Any
payment in excess of [ * ] shall be made by wire transfer to an account of
ROYALTY PHARMA designated by ROYALTY PHARMA from time to time; provided,
however, that in the event that ROYALTY PHARMA fails to designate such account,
COMPANY or its Affiliates and sublicensees may remit payment to ROYALTY PHARMA
to the address applicable for the receipt of notices hereunder; providing,
further, that any notice by ROYALTY PHARMA of such account or change in such
account, shall not be effective until fifteen (15) days after receipt thereof by
COMPANY.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 36 -



--------------------------------------------------------------------------------

5.2 Currency Restrictions

 

(a) Except as hereinafter provided in this Section 5.2, all royalties shall be
paid in Dollars. If, at any time, legal restrictions prevent the prompt
remittance of part of or all royalties with respect to any country in the
Licensed Territory where Licensed Products are Sold, COMPANY or its sublicensee
shall have the right and option to make such payments by depositing the amount
thereof in local currency to ROYALTY PHARMA’s accounts in a bank or depository
in such country.

 

(b) COMPANY shall use an exchange rate equal to [ * ] . For example, the rate
used to calculate Net Sales in the month of April would be [ * ]. If COMPANY
changes its currency system, COMPANY shall provide ROYALTY PHARMA with prompt
written notice and the parties shall negotiate in good faith a new methodology
which is acceptable under GAAP.

 

(c) The royalties hereunder may be paid to ROYALTY PHARMA from COMPANY and/or
its Affiliates from the United States and/or up to two (2) other jurisdictions
for which no withholding tax is applicable to the payment to ROYALTY PHARMA
taking into account all applicable tax laws and regulations.

 

5.3 Interest

 

Royalties and other payments required to be paid by COMPANY pursuant to this
Agreement shall, if overdue, bear interest at the lesser of [ * ] or a per annum
rate of [ * ] until paid. The payment of such interest shall not foreclose
ROYALTY PHARMA and LICENSOR from exercising any other rights it may have because
any payment is overdue.

 

ARTICLE 6.

PATENT PROSECUTION

 

6.1 Licensed Patents Assigned to LICENSOR.

 

(a) LICENSOR shall be primarily responsible for all Patent Prosecution
Activities pertaining to Licensed Patents assigned solely to LICENSOR. LICENSOR
shall select patent counsel, acceptable to COMPANY, to prosecute, acquire from
the relevant patent offices, defend, maintain and handle any litigation,
interference, opposition or other action pertaining to the validity,
enforceability, allowability or subsistence (all of the foregoing activities
being referred to as “Patent Prosecution Activities”) of all such Licensed
Patents and shall provide COMPANY with copies of all filings and correspondence
pertaining to such Patent Prosecution Activities [ * ] in a timely manner, so as
to give COMPANY an opportunity to comment thereon. COMPANY shall, in a timely
manner, provide ROYALTY PHARMA with copies of all filings and correspondence in
the United States or in any EPO country provided to it by LICENSOR concerning
the Licensed Patents.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 37 -



--------------------------------------------------------------------------------

(b) To the extent reasonably possible, LICENSOR shall pursue Patent Prosecution
Activities in respect of Licensed Patents in at least the following countries: [
* ]. LICENSOR shall, upon COMPANY’s request, pursue Patent Prosecution
Activities of Licensed Patents in additional countries.

 

(c) If LICENSOR decides to abandon or allow to lapse any Licensed Patent that
covers a Licensed Product, or discontinue any other Patent Prosecution
Activities in respect thereof in any country of the Licensed Territory, LICENSOR
shall promptly inform COMPANY and COMPANY shall be given the opportunity to
assume Patent Prosecution Activities in respect thereof. COMPANY shall promptly
notify ROYALTY PHARMA of any such notice received from LICENSOR.

 

(d) COMPANY shall reimburse LICENSOR, not later than thirty (30) days after
receiving an invoice from LICENSOR (and reasonable substantiation thereof if
requested by COMPANY), for all reasonable out-of-pocket expenses incurred by
LICENSOR in respect of Patent Prosecution Activities. Invoices shall be
submitted once in respect of each calendar quarter as promptly as practicable
after the end of such quarter. If COMPANY [ * ] for Patent Prosecution
Activities respecting any patent application or issued patent assigned solely to
LICENSOR [ * ]. If both COMPANY and ROYALTY PHARMA [ * ], such patent
application or issued patent shall [ * ].

 

(e) Subject to Section 6.1(f), COMPANY reserves the right to terminate its
obligations pursuant to this Section 6.1 with respect to any Licensed Patent
that covers a Licensed Product in any country or countries upon at least thirty
(30) days’ prior written notice to LICENSOR. After the date specified in such
notice on which COMPANY’s obligation to pay further expenses for Patent
Prosecution Activities terminates, such patent application or patent, as the
case may be, shall no longer be included in the Licensed Patents in those
countries in which COMPANY has exercised its rights to terminate such
obligations.

 

(f) COMPANY may elect to cease Patent Prosecution Activities, subject to the
following provisions:

 

(i) If (A) COMPANY has assumed Patent Prosecution Activities under
Section 6.1(c) and (B) COMPANY subsequently decides, with respect to a Licensed
Patent that covers a Licensed Product, to (1) abandon or allow to lapse such
Licensed Patent or (2) discontinue any other Patent Prosecution Activities in
respect thereof, or (3) to commence any reissue, re-examination, renewal or
substitution proceeding, in each case in the United States or any EPO country,
COMPANY shall provide ROYALTY PHARMA with thirty (30) days prior written notice
of such decision or any such abandonment, lapse, discontinuation or
commencement. Any such decision shall be made on a commercially reasonable
basis, taking into account (i) [ * ].

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 38 -



--------------------------------------------------------------------------------

(ii) COMPANY shall have the right to abandon or allow to lapse any Licensed
Patent or discontinue any other Patent Prosecution Activities outside the United
States and the EPO countries in its sole discretion and without notice to
ROYALTY PHARMA.

 

6.2 Licensed Patents Jointly Assigned to COMPANY and LICENSOR

 

Any invention relating to a Licensed Compound, the invention of which under
applicable patent law is attributed jointly to at least one employee of LICENSOR
and at least one employee of COMPANY, shall be assigned by such employees to
LICENSOR and COMPANY. Any such jointly assigned patent, or patent application
which includes claims to any Licensed Products shall be considered a Licensed
Patent and subject to the terms of this Agreement. COMPANY shall be primarily
responsible for all Patent Prosecution Activities pertaining to Licensed Patents
jointly assigned to LICENSOR and COMPANY. COMPANY shall select patent counsel,
acceptable to LICENSOR, to pursue Patent Prosecution Activities in respect of
all such Licensed Patents and shall provide LICENSOR with copies of all filings
and correspondence pertaining to such Patent Prosecution Activities, in a timely
manner, so as to give LICENSOR an opportunity to comment thereon. COMPANY shall
advise such patent counsel in writing that for purposes of such Patent
Prosecution Activities, such counsel represents both COMPANY and LICENSOR.
COMPANY shall further inform LICENSOR of any decision by COMPANY to discontinue
any Patent Prosecution Activities in respect of any pending patent application
or issued patent promptly upon reaching such decision and in any case, no less
than thirty (30) days before the discontinuance thereof. COMPANY shall be solely
responsible for all expenses incurred by COMPANY in prosecuting and maintaining
such patents or patent applications. COMPANY shall pursue Patent Prosecution
Activities of such Licensed Products in those countries it deems reasonably
appropriate after consultation with LICENSOR. If COMPANY fails to timely pursue
Patent Prosecution Activities in respect of any patent application or issued
patent jointly assigned to COMPANY and LICENSOR in any country in which LICENSOR
wishes to pursue such Patent Prosecution Activities, LICENSOR shall be free at
its sole expense, to continue or discontinue any or all of the Patent
Prosecution Activities in respect of such patent application or issued patent in
such country or grant their rights to such patent application or issued patent
to third parties. Thereafter, LICENSOR’s rights to such patent application and
issued patent shall no longer be included in the license granted pursuant to
Section 2.1 and COMPANY shall further, upon LICENSOR’s request, license
COMPANY’s rights under such jointly assigned patents to LICENSOR or any
licensees of LICENSOR, non-exclusively on a royalty free basis.

 

6.3 GW Patent Prosecution Activities

 

LICENSOR agrees not to assume responsibility for any GW Patent Prosecution
Activities (as defined in the GW License Agreement) without first consulting
with COMPANY to discuss the commercial importance of the patents and patent
applications with respect to which LICENSOR is contemplating assuming GW Patent
Prosecution Activities.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 39 -



--------------------------------------------------------------------------------

6.4 Covenant to Transfer Prosecution Activities

 

LICENSOR and COMPANY agree to discuss and negotiate in good faith, at the
earliest time practicable after the Effective Date, a transfer of primary
responsibility for Patent Prosecution Activities for all or a portion of the
Licensed Patents to COMPANY, and to provide powers of attorney for such
transferred Licensed Patents to COMPANY. COMPANY shall, upon any such transfer,
then be responsible for the prosecution and maintenance of any and all such
transferred Licensed Patents on behalf of LICENSOR, at COMPANY’s expense.
COMPANY and LICENSOR shall not agree on or implement any such transfer that
reasonably would be expected to have an adverse effect on ROYALTY PHARMA’s
rights specified in this Article 6.

 

6.5 Notices Relating to the Licensed Patents

 

LICENSOR shall notify COMPANY of the issuance of each U.S. patent included among
the Licensed Patents, giving the date of issue and patent number for each such
patent. Such notices shall be given promptly, but in any event within five
(5) business days of LICENSOR’s notice of each such patent’s date of issue.
COMPANY shall promptly notify ROYALTY PHARMA of any such notice received from
LICENSOR.

 

6.6 Authorization Relating to Patent Term Extension

 

LICENSOR hereby authorizes COMPANY: (a) to include in any data submission for a
Licensed Product, as COMPANY may deem appropriate under 21 U.S.C. 355(b),
(c)(2), a list of patents included among the Licensed Patents that relate to
such Licensed Product and such other information as COMPANY in its reasonable
discretion believes is appropriate to be filed in such submission; and (b) to
exercise any rights that may be exercisable by LICENSOR as patent owner under
the Act to apply for patent term restoration or extension, or supplemental
protection certificates or their equivalents in any country in the Territory for
any patent included among the Licensed Patents that covers a Licensed Product.
LICENSOR agrees to cooperate with COMPANY or its sublicensees, as applicable, in
the exercise of the authorization granted herein or which may be granted
pursuant to this Section 6.6 and will execute such documents and take such
additional action as COMPANY may reasonably request in connection therewith, at
COMPANY’s expense.

 

ARTICLE 7.

INFRINGEMENT

 

7.1 Third Party Infringement.

 

If any party becomes aware of any activity that it believes infringes a Valid
Claim that covers a Licensed Product, the party obtaining such knowledge shall
promptly advise the other parties of all relevant facts and circumstances
pertaining to the potential infringement. Subject to the rights of (i) GW with
respect to patents owned or controlled

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 40 -



--------------------------------------------------------------------------------

by GW and (ii) Shire with respect to patents owned or controlled by Shire,
COMPANY shall have the sole right to enforce any rights within the Licensed
Patents against such infringement, at its own expense. LICENSOR and ROYALTY
PHARMA shall cooperate with COMPANY in such effort, at COMPANY’s expense,
including being joined as a party to such action if necessary. In each calendar
year, COMPANY may [ * ]. Any damage awards or settlement payments made to
COMPANY in connection with any such infringement action shall be distributed in
the following order of priority:

 

(a) [ * ];

 

(b) [ * ]; and

 

(c) [ * ]:

 

(i) If such award, recovery or settlement is for infringement by a product that
is competitive to a Licensed Product, [ * ] as follows:

 

(A) the award, recovery or settlement shall be [ * ]; or

 

(B) the award, recovery or settlement shall be [ * ].

 

(ii) Any other or additional award, recovery or settlement amount shall be [ * ]
.

 

7.2 COMPANY’s Right to Pursue Third Party Infringers.

 

(a) If COMPANY elects, after receiving notice of a potential infringement in the
United States or any EPO country, or providing LICENSOR and ROYALTY PHARMA with
notice of such infringement, to either (1) not seek to terminate such
infringement; or (2) not institute an action to prevent continuation thereof
and, thereafter, to prosecute such action diligently, COMPANY shall promptly
provide written notice of such election to ROYALTY PHARMA. Otherwise, COMPANY
shall, within a commercially reasonable time, take steps to stop such
infringement and, if necessary, commence an action to terminate such
infringement and prosecute such action on a commercially reasonable basis. Any
decisions made by COMPANY under this Section 7.2(a) shall be made on a
commercially reasonable basis, taking into account (i) ROYALTY PHARMA’s desire
to maximize royalty revenue for Licensed Products in the Licensed Territory; and
(ii) COMPANY’s reasonable judgment as to any material adverse effects on such
revenue created by such decision.

 

(b) Notwithstanding the foregoing Section 7.2(a), in the event COMPANY receives
the certification referenced in Section 7.5, subject to applicable laws and
regulations, if requested by ROYALTY PHARMA, COMPANY shall initiate within the
time period set forth in the appropriate laws and regulations for the filing of
such actions, an action to terminate infringement implicated by such notice.
COMPANY and ROYALTY PHARMA shall then promptly discuss a strategy for pursuing
such

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 41 -



--------------------------------------------------------------------------------

action. Each party’s rights with respect to the initiation and prosecution of
any such action, or any recovery obtained as a result of such action, shall be
as set forth in this Article 7.

 

(c) COMPANY shall have the right to elect to not pursue infringement of the
Licensed Patents outside the United States and the EPO countries in its sole
discretion and without notice to ROYALTY PHARMA.

 

7.3 Third Party Infringers in Respect of GW Patents.

 

Any right which LICENSOR acquires to pursue third party infringers in respect of
the GW Patents shall be immediately exercisable by COMPANY in accordance with
the applicable terms and provisions set forth in the GW License Agreement and
this Article 7.

 

7.4 Infringement of Third Party Rights

 

COMPANY shall have the sole right, but not the obligation, to defend against
claims or initiate any declaratory judgment action relating to a Licensed
Compound or Licensed Product or bring any such action necessary to protect its
interest in such Licensed Compound or Licensed Product, at its own expense.

 

7.5 Notices and Authorizations

 

(a) LICENSOR shall notify COMPANY of each certification pertaining to any patent
included among the Licensed Patents which LICENSOR receives pursuant to 21
U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor provisions, or
Canada’s Patented Medicines (Notice of Compliance) Regulations Article 5, or any
similar provisions in a country other than the United States and Canada, and
shall provide COMPANY with a copy of such certification within five (5) days of
receipt by LICENSOR. Each Party’s rights with respect to the initiation and
prosecution of any legal action as a result of such certification or any
recovery obtained as a result of such legal action shall be as defined in this
Section 7. COMPANY shall notify ROYALTY PHARMA within five (5) days of COMPANY’s
receipt of any such certification from LICENSOR or otherwise.

 

(b) LICENSOR hereby authorizes COMPANY to commence suit for any infringement of
the Licensed Patents that covers a Licensed Product under 21 U.S.C. §§
355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or their successor provisions.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE 8. WARRANTIES;

EXCLUSION OF WARRANTIES; AND INDEMNIFICATION

 

8.1 Warranties of LICENSOR

 

(a) LICENSOR represents and warrants that, to the best of its knowledge:

 

(i) LICENSOR has disclosed to COMPANY all potential patent rights in the control
of third parties known to LICENSOR as of the Effective Date which may be needed
to commercialize any Licensed Products; and

 

(ii) Appendix “A” is a complete list of all patents and patent applications
included in the Licensed Patents as of the Effective Date. LICENSOR will, from
time to time during the term of this Agreement, promptly provide COMPANY, upon
request, with an updated version of Appendix “A.”

 

(b) LICENSOR further represents and warrants that:

 

(i) it is the exclusive owner of the patents and patent applications identified
as owned by LICENSOR on Appendix “A”;

 

(ii) it is a co-owner of the patents and patent applications identified as
co-owned by LICENSOR and COMPANY on Appendix “A”; and

 

(iii) it has the exclusive right and license to practice, with the right to
sublicense, the patents and patent applications identified as licensed pursuant
to the GW License Agreement or the GSK/Shire Agreement on Appendix “A” to
develop, make, have made, use, import, offer for sale and sell Licensed
Products.

 

For purposes of the representation and warranty set forth in clause (i) of
Subsection 8.1(a), “LICENSOR” shall mean any employees of LICENSOR who [ * ].
COMPANY acknowledges that LICENSOR has not undertaken any investigation with
respect to the potential patent rights of any third party.

 

8.2 Warranties of Each Party

 

Each party hereto represents to the others that it is free to enter into this
Agreement and to carry out all of the provisions hereof, including, in the case
of LICENSOR, its grant to COMPANY of the license described in Section 2.1.

 

8.3 Merchantability and Exclusion of Warranties

 

COMPANY possesses the necessary expertise and skill in the technical areas
pertaining to the Licensed Patents, Licensed Products and Licensed Technology to
make, and has made, its own evaluation of the capabilities, safety, utility and
commercial application of the Licensed Patents, Licensed Products and Licensed
Technology.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 43 -



--------------------------------------------------------------------------------

ACCORDINGLY, EXCEPT AS SET FORTH IN SECTIONS 8.1 AND 8.2, LICENSOR DOES NOT MAKE
ANY REPRESENTATION OR WARRANTY OF ANY KIND WITH RESPECT TO THE VALIDITY OF
LICENSED PATENTS, LICENSED TECHNOLOGY OR LICENSED PRODUCTS AND EXPRESSLY
DISCLAIMS ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE
AND ANY OTHER IMPLIED WARRANTIES WITH RESPECT TO THE CAPABILITIES, SAFETY,
UTILITY, OR COMMERCIAL APPLICATION OF THE LICENSED PATENTS, LICENSED TECHNOLOGY
OR LICENSED PRODUCTS.

 

8.4 [ * ]

 

[ * ]. This Section shall not affect COMPANY’s rights hereunder to any credit or
royalty reduction explicitly permitted elsewhere herein.

 

8.5 Indemnification

 

(a) COMPANY shall defend, indemnify, and hold harmless the Indemnitees, from and
against any and all claims, demands, loss, liability, expense, or damage
(including investigative costs, court costs and reasonable attorneys’ fees)
Indemnitees may suffer, pay, or incur as a result of claims, demands or actions
against any of the Indemnitees arising or alleged to arise by reason of, or in
connection with, any and all personal injury (including death) and property
damage caused or contributed to, in whole or in part, by manufacture, testing,
design, use, Sale, promotion or labeling of any Licensed Products by COMPANY or
COMPANY’s Affiliates, contractors, agents or sublicensees. COMPANY’s obligations
under Sections 3.5(c), 8.4, 8.5, 8.6 and 8.7, and Article 9 shall survive the
expiration or termination of this Agreement for any reason.

 

(b) LICENSOR shall indemnify and hold Indemnitees harmless from and against any
and all claims, demands, loss, liability, expense or damage (including
investigative costs, court costs and reasonable attorneys’ fees) Indemnitees may
suffer, pay or incur as a result of claims, demands or actions against any of
the Indemnitees arising by reason of, or in connection with, the breach by
LICENSOR of any of its representations and warranties set forth in this
Agreement.

 

8.6 Insurance.

 

COMPANY has provided to ROYALTY PHARMA and LICENSOR in the Disclosure Letter an
accurate written description of COMPANY’s insurance [ * ] policies with respect
to product liability for Licensed Products as shall be in effect on the
Effective Date (the “Current Insurance Program”). LICENSOR, ROYALTY PHARMA and
COMPANY agree that as of the Effective Date the Current Insurance Program is
sufficient to satisfy COMPANY’s obligations pursuant to this Section 8.6.
Without limiting COMPANY’s indemnity obligations under Section 8.5, COMPANY
shall cause to be in force, a commercially reasonable program of insurance for
Licensed Products, which program shall (x) include product liability insurance,
each in an aggregate amount at least equal to an amount that is commercially
reasonable with respect to

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 44 -



--------------------------------------------------------------------------------

pharmaceutical companies comparable to COMPANY for risks comparable to those
involved with the Licensed Products, and in any event in an amount no less than
[ * ] per occurrence for each of bodily injury, and (y) consist of one or more
of the following:

 

(a) [ * ] in an aggregate amount at least equal to [ * ], provided that such [ *
] will specifically insure the Indemnitees, as additional insureds, for all
claims, damages, and actions mentioned in Section 8.5(a) of this Agreement; and
COMPANY will provide LICENSOR and ROYALTY PHARMA with no less than [ * ] written
notice of any change in such [ * ] that may reasonably be expected to have an
adverse effect on LICENSOR or ROYALTY PHARMA (including, without limitation, any
increase in the scope or amount of such [ * ]) or of any termination of such [ *
]; and

 

(b) an [ * ] insurance policy in an aggregate amount at least equal to the
aggregate amount of [ * ], provided that such policy will:

 

(i) specifically insure the Indemnitees, as additional insureds, for all claims,
damages, and actions mentioned in Section 8.5(a) of this Agreement; and

 

(ii) require the insurance carrier to provide LICENSOR and ROYALTY PHARMA with
no less than [ * ] written notice of any change in the terms or coverage of the
policy or its cancellation.

 

8.7 Notice of Claims; Indemnification Procedures

 

(a) COMPANY shall promptly notify LICENSOR and ROYALTY PHARMA of all claims
involving the Indemnitees for which indemnification is or may be provided in
Section 8.5(a) and shall advise LICENSOR and ROYALTY PHARMA of the policy
amounts that might be needed to defend and pay any such claims.

 

(b) An Indemnitee which intends to claim indemnification under this Article 8
shall promptly notify the party from whom it is seeking indemnification (the
“Indemnitor”) and the other party to this Agreement in writing of any matter in
respect of which the Indemnitee or any of its employees or agents intend to
claim such indemnification. The Indemnitee shall permit, and shall cause its
employees and agents to permit, the Indemnitor, at its discretion, to settle any
such matter and agrees to the complete control of such defense or settlement by
the Indemnitor; provided, however, that such settlement does not adversely
affect the Indemnitee’s rights hereunder or impose any obligations on the
Indemnitee in addition to those set forth herein in order for it to exercise
such rights. No such matter shall be settled without the prior written consent
of the Indemnitor and the Indemnitor shall not be responsible for any legal fees
or other costs incurred other than as provided herein. The Indemnitee, its
employees and agents shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any matter covered by the
applicable indemnification. The Indemnitee shall have the right, but not the
obligation, to be represented by counsel of its own selection and expense.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE 9.

CONFIDENTIALITY

 

9.1 Treatment of Confidential Information

 

Except as otherwise provided hereunder, during the term of this Agreement and
for a period of [ * ] thereafter:

 

(a) COMPANY and its Affiliates and sublicensees shall retain in confidence and
use only for purposes of this Agreement, any written information and data
supplied by LICENSOR or ROYALTY PHARMA to COMPANY under this Agreement; and

 

(b) LICENSOR and ROYALTY PHARMA shall retain in confidence and use only for
purposes of this Agreement any written information and data supplied by COMPANY
or on behalf of COMPANY to LICENSOR and/or ROYALTY PHARMA under this Agreement.

 

For purposes of this Agreement, all such information and data which a party is
obligated to retain in confidence shall be called “Information.”

 

9.2 Right to Disclose

 

To the extent that it is reasonably necessary to fulfill its obligations or
exercise its rights under this Agreement, or any rights which survive
termination or expiration hereof, each party may disclose Information to its
Affiliates, sublicensees, consultants, outside contractors, actual or
prospective investors, the Inventors, governmental regulatory authorities and
clinical investigators on condition that such entities or persons agree:

 

(a) to keep the Information confidential for a [ * ] time period and to the same
extent as each party is required to keep the Information confidential; and

 

(b) to use the Information only for such purposes as such parties are authorized
to use the Information.

 

Each party or its Affiliates or sublicensees may disclose Information to the
government or other regulatory authorities to the extent that such disclosure
(i) is necessary for the prosecution and enforcement of patents, or
authorizations to conduct clinical trials or commercially market Licensed
Products, provided such party is then otherwise entitled to engage in such
activities during the term of this Agreement or thereafter in accordance with
the provisions of this Agreement, or (ii) is legally required. Notwithstanding
anything to the contrary contained herein but subject to Section 9.4, ROYALTY
PHARMA may disclose written information and data supplied by LICENSOR or COMPANY
to any rating agency, any note holder of ROYALTY PHARMA or its Affiliates, or
any insurer thereof, provided in each case that such agency, holder or insurer
is subject to commercially reasonable confidentiality obligations.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 46 -



--------------------------------------------------------------------------------

9.3 Release from Restrictions

 

The obligation not to disclose Information shall not apply to any part of such
Information that:

 

(a) is or becomes patented, published or otherwise part of the public domain,
other than by unauthorized acts of the party obligated not to disclose such
Information (for purposes of this Article 9 the “receiving party”) or its
Affiliates or sublicensees in contravention of this Agreement; or

 

(b) is disclosed to the receiving party or its Affiliates or sublicensees by a
third party provided that such Information was not obtained by such third party
directly or indirectly from the other party to this Agreement; or

 

(c) prior to disclosure under this Agreement, was already in the possession of
the receiving party, its Affiliates or sublicensees, provided that such
Information was not obtained directly or indirectly from the other party to this
Agreement; or

 

(d) results from research and development by the receiving party or its
Affiliates or sublicensees, independent of disclosures from the other party of
this Agreement, provided that the persons developing such information have not
had exposure to the information received from the other party to this Agreement;
or

 

(e) is required by law to be disclosed by the receiving party, provided that the
receiving party uses reasonable efforts to notify the-other party immediately
upon learning of such requirement in order to give the other party reasonable
opportunity to oppose such requirement; or

 

(f) in the case of Information disclosed by a party to this Agreement, if such
party agrees in writing that such Information may be disclosed by the party to
this Agreement to whom such Information has been disclosed by such party.

 

9.4 GSK/Shire and GW Confidentiality

 

If COMPANY or LICENSOR provides to ROYALTY PHARMA or any sublicensee or any
other third party any information or data which was furnished to LICENSOR under
the GSK/Shire Agreement or the GW Agreements and then provided to COMPANY, or if
COMPANY discloses to any sublicensee or to any other third party any specific
terms of the GSK/Shire Agreement or the GW Agreements, COMPANY shall ensure that
such sublicensee or third party is subject to the confidentiality obligations
imposed on sublicensees under, as applicable, (i) Article 9 and Section 13.3 of
the GSK/Shire Agreement; (ii) Article 3 of the Settlement Agreement; and
(iii) Article

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 47 -



--------------------------------------------------------------------------------

12 and Section 15.3 of the GW License Agreement. ROYALTY PHARMA agrees that it
is subject to the confidentiality obligations referred to in clauses (i),
(ii) and (iii) of the immediately preceding sentence.

 

ARTICLE 10.

TERM AND ENFORCEMENT

 

10.1 Term

 

The term of this Agreement shall commence on the date of this Agreement and
shall continue in full force and effect until the expiration of (a) the last to
expire Valid Claim or (b) COMPANY’s obligations to pay royalties hereunder,
whichever is last to occur. Upon the expiration of this Agreement pursuant to
this Section 10.1, the licenses granted under Section 2.1 shall remain fully
paid-up, perpetual and irrevocable (notwithstanding Sections 10.4(a) and 10.5).

 

10.2 Failure to Enforce

 

The failure of any party, at any time, or for any period of time, to enforce any
of the provisions of this Agreement, shall not be construed as a waiver of such
provisions or as a waiver of the right of such party thereafter to enforce each
and every such provision of this Agreement.

 

10.3 No Termination

 

No party to this Agreement shall have the right to terminate, nor shall any
party to this Agreement seek to terminate or encourage any others to terminate
or seek to terminate, this Agreement for any reason, but instead upon any breach
of any obligation owed under this Agreement, a party may seek money damages or
equitable relief through Section 14.1, if applicable, or through other means.

 

10.4 Bankruptcy

 

The parties intend for this Agreement to be treated as an “executory” contract
under Title 11 of the U.S. Code and other applicable bankruptcy law (“Title
11”). In the event that COMPANY becomes a debtor under Title 11:

 

(a) If this Agreement is rejected as provided in or pursuant to Title 11,
(i) such rejection shall not serve to terminate this Agreement as between
ROYALTY PHARMA and LICENSOR (and if this Agreement is terminated or otherwise
rendered unenforceable as a result of such rejection or otherwise in connection
with COMPANY’s Title 11 proceeding, LICENSOR and ROYALTY PHARMA shall be deemed
to have entered into a like agreement in replacement thereof, which they shall
confirm by written agreement), (ii) neither LICENSOR nor ROYALTY PHARMA shall be
treated as having assumed or otherwise be liable to the other for any
obligations of COMPANY under this Agreement (including any obligations to
LICENSOR or ROYALTY PHARMA), (iii)

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 48 -



--------------------------------------------------------------------------------

following such rejection, ROYALTY PHARMA and LICENSOR shall use commercially
reasonable efforts jointly to seek to obtain a new licensee to market the
Licensed Products in accordance with the terms of this Agreement, to enjoy the
rights of COMPANY under this Agreement and to assume the obligations of COMPANY
under this Agreement (including all obligations to LICENSOR and ROYALTY PHARMA)
(the “Re-license”) and (iv) LICENSOR shall use commercially reasonable efforts
(without any requirement to make payments as a result thereof) to preserve its
rights under the GSK/Shire Agreement and the GW Agreements so as to make them
available for the Re-license. LICENSOR and ROYALTY PHARMA agree to negotiate the
terms and conditions of the Re-license in good faith and such that Re-license
will provide that (A) LICENSOR shall be reimbursed for its out-of-pocket
expenses incurred as a result of COMPANY becoming a debtor under Title 11 and
the Re-license, (B) the new licensee under the Re-license will bear all
obligations of COMPANY to LICENSOR and ROYALTY PHARMA under this Agreement
including Sections 3.5(c), 8.5 and 8.6 hereof and (C) the new licensee will make
payment of royalties and other amounts, other than amounts owed to LICENSOR
under this Agreement, to ROYALTY PHARMA with LICENSOR not being entitled to any
such payments. Neither LICENSOR nor ROYALTY PHARMA will have any obligation to
enter into the Re-license unless such Re-license complies with the immediately
preceding sentence. Nothing in this paragraph shall be construed to require
LICENSOR to make any payment to ROYALTY PHARMA in connection with such rejection
or Re-license or to require ROYALTY PHARMA to make any payment to LICENSOR in
connection with such rejection or Re-license.

 

(b) If COMPANY (in any capacity, including as a debtor-in-possession or by a
Title 11 trustee) seeks, pursuant to or as provided in Title 11, to assume this
Agreement, and if LICENSOR’s consent or other approval is required for such
assumption, LICENSOR shall exercise any such consent or other approval rights at
ROYALTY PHARMA’s written direction, and further shall not object to or otherwise
challenge any such assumption without ROYALTY PHARMA’s prior written consent, as
long as, in each case, doing so shall not expose LICENSOR to any liability other
than as provided in this Agreement. If COMPANY (in any capacity, including as a
debtor-in-possession or by a Title 11 trustee) seeks, pursuant to or as provided
in Title 11, to assume and assign this Agreement, and if LICENSOR’s consent or
other approval is required for such assumption and assignment, LICENSOR shall
not unreasonably withhold or delay such consent.

 

The foregoing provisions of this Section 10.4 are without prejudice to any other
rights or remedies LICENSOR or ROYALTY PHARMA may have arising under this
Agreement, Title 11 or other applicable law.

 

10.5 Diligence

 

If during the term of this Agreement COMPANY and its sublicensees cease to
market, promote and sell (other than for safety or other regulatory reasons) all
of the Licensed Products previously Registered in all of the Major Market
Countries for a period of [ * ], then within [ * ] of ROYALTY PHARMA’s written
request, COMPANY

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 49 -



--------------------------------------------------------------------------------

shall meet with ROYALTY PHARMA to discuss COMPANY’s future commercialization
plans for such Licensed Products. Notwithstanding the foregoing, the [ * ]
period described in the preceding sentence shall be extended for so long as
COMPANY experiences a suspension of manufacturing of Licensed Product for
reasons not within its control and COMPANY is using reasonable commercial
efforts to have such manufacturing resumed. If within [ * ] of COMPANY’s receipt
of such written request, COMPANY shall have failed to provide reasonable
evidence to ROYALTY PHARMA of COMPANY’s marketing and sale of any one or more
Licensed Products in any one or more of the Major Market Countries, then
effective upon written notice from ROYALTY PHARMA:

 

(a) all of the rights and obligations of COMPANY hereunder (including all
obligations to LICENSOR) shall be immediately and irrevocably transferred to a
new licensee designated by ROYALTY PHARMA (“New Licensee”), whose identity is
subject to the prior written consent of LICENSOR, which consent shall not be
unreasonably withheld or delayed, with New Licensee becoming “COMPANY” hereunder
for such purposes, provided that COMPANY shall not be required to transfer any
rights to intellectual property other than the Licensed Patents except as
provided below in this Section 10.5;

 

(b) COMPANY shall no longer be a party to this Agreement and shall have no
rights or obligations hereunder, other than as provided pursuant to this
Section 10.5 and those accrued prior to delivery of such written notice;

 

(c) LICENSOR shall not make or otherwise advance any claim or other position
that diminishes or otherwise impairs the rights afforded ROYALTY PHARMA by the
preceding Sections 10.5(a) and 10.5(b); and

 

(d) following the transfer in subsection (a), New Licensee’s right to assign the
rights of COMPANY hereunder shall be subject to the prior written consent of
LICENSOR, which consent shall not be unreasonably withheld or delayed.

 

In the event of any transfer of the license and rights pursuant to this
Section 10.5, ROYALTY PHARMA and COMPANY shall negotiate in good faith and agree
upon commercially reasonable terms for (i) the transfer of technology,
intellectual property rights, including patents and trademarks, manufacturing
contracts and rights, regulatory filings and approvals (including NDAs and drug
master files), and such other matters as ROYALTY PHARMA and COMPANY agree are
necessary and appropriate to transfer to New Licensee to enable New Licensee and
its Affiliates and sublicensees to manufacture, have manufactured, use, sell,
offer for sale, market, import and promote Licensed Compounds; (ii) [ * ]; and
other relevant factors); (iii) [ * ] to the extent that ROYALTY PHARMA and
COMPANY agree that COMPANY shall [ * ]; and (iv) [ * ] (to the extent those
matters are not already addressed by the preceding clause (ii)). Notwithstanding
the foregoing, [ * ] pursuant to this Section 10.5).

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 50 -



--------------------------------------------------------------------------------

ROYALTY PHARMA shall promptly reimburse LICENSOR for all reasonable expenses
LICENSOR incurs in connection with any assignments described in Sections 10.5(a)
and (d). The foregoing provisions of this Section 10.5 are without prejudice to
any other rights or remedies ROYALTY PHARMA or LICENSOR may have arising under
this Agreement or other applicable law.

 

ARTICLE 11.

ASSIGNMENT

 

11.1 Assignment Rights

 

COMPANY shall not assign this Agreement or any part thereof without the prior
written consent of ROYALTY PHARMA and LICENSOR, which consents shall not be
unreasonably withheld or delayed. ROYALTY PHARMA may assign this Agreement or
any part hereof without the consent of either COMPANY or LICENSOR; provided
that, if such assignment includes an assignment of the rights and/or obligations
of Articles 6 or 7, then ROYALTY PHARMA may not effect an assignment of this
Agreement without the prior written consent of COMPANY, which consent shall not
be unreasonably withheld or delayed. COMPANY or ROYALTY PHARMA may, however,
without the other parties’ consent, assign or sell its rights under this
Agreement (a) in connection with the transfer or sale of substantially its
entire business to which this Agreement pertains, (b) in the event of its merger
or consolidation with another company, (c) to an Affiliate, or (d) in the case
of ROYALTY PHARMA, or any of its Affiliates, any collateral trustee, as
security, under its applicable financing facility. Any permitted assignee shall
assume all obligations of its assignor under this Agreement. No assignment shall
relieve any party of responsibility for the performance of any accrued
obligation which such party has under this Agreement. Any assignee of this
Agreement shall assume all accrued and prospective obligations including but not
limited to those set forth in Article 6.

 

11.2 GW Agreements

 

Notwithstanding any provision to the contrary in the GW Agreements, COMPANY may
not assign to GW or any Affiliate of GW any rights transferred, license or
sublicensed to COMPANY under the GW Agreements.

 

ARTICLE 12.

TRANSFER OF LICENSED TECHNOLOGY

 

LICENSOR shall supply COMPANY with all available Licensed Technology which
becomes known to LICENSOR during the term of this Agreement, which disclosure
will be made at least semi-annually or sooner, if practicable.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE 13.

REGISTRATION OF LICENSE

 

COMPANY, at its expense, may register the license granted under this Agreement
in any country of the Licensed Territory where the use, sale or manufacture of a
Licensed Product in such country would be covered by a Valid Claim. Upon request
by COMPANY, LICENSOR agrees promptly to execute any “short form” licenses
submitted to it by COMPANY in order to effect the foregoing registration in such
country.

 

ARTICLE 14.

MISCELLANEOUS

 

14.1 Arbitration

 

Any controversy, claim or dispute regarding the size of any royalty reduction
pursuant to Subsection 3.5(b) shall be resolved through arbitration conducted
under the auspices of the American Arbitration Association pursuant to that
organization’s rules for commercial arbitration. The arbitration proceedings
shall take place in [ * ].

 

14.2 Export Controls

 

COMPANY acknowledges that LICENSOR is subject to United States laws and
regulations controlling the export of technical data, biological materials,
chemical compositions and other commodities and that LICENSOR’s obligations
under this Agreement are contingent upon compliance with applicable United
States export laws and regulations. The transfer of technical data, biological
materials, chemical compositions and commodities may require a license from the
cognizant agency of the United States government or written assurances by
COMPANY that COMPANY shall not export data or commodities to certain foreign
countries without the prior approval of certain United States agencies, or as
otherwise prescribed by applicable law or regulation. LICENSOR neither
represents that an export license shall not be required nor that, if required,
such export license shall issue.

 

14.3 Legal Compliance

 

COMPANY shall comply with all laws and regulations relating to its manufacture,
use, sale, labeling or distribution of Licensed Products and shall not take any
action which would cause LICENSOR, COMPANY or ROYALTY PHARMA to violate any laws
or regulations.

 

14.4 Independent Contractor

 

COMPANY’s relationship to LICENSOR shall be that of a licensee only. None of the
parties hereto shall be the agent of any other party and shall have no authority
to

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 52 -



--------------------------------------------------------------------------------

act for, or on behalf of, any other party in any matter. Persons retained by any
party as employees or agents shall not, by reason thereof, be deemed to be
employees or agents of any other party.

 

14.5 Patent Marking

 

COMPANY shall mark Licensed Products Sold in the United States with United
States patent numbers. Licensed Products manufactured or Sold in other countries
shall be marked in compliance with the intellectual property laws in force in
such countries. The foregoing obligations shall be subject to size and space
limitations.

 

14.6 Use of Names; Publicity.

 

COMPANY and ROYALTY PHARMA shall obtain the prior written approval of LICENSOR
prior to making use for any commercial purpose of the name of LICENSOR, the name
of any of the Inventors or any employee of LICENSOR, except that COMPANY and
ROYALTY PHARMA may identify LICENSOR to prospective investors and in public
announcements relating to consummation of this Agreement to the extent
contemplated by Section 4.2 of the Royalty Sale Agreement.

 

14.7 Effect

 

This Agreement shall not become effective or binding upon the parties until
signed by LICENSOR’s Executive Vice President, the President, the Executive Vice
President and Chief Financial Officer or any other authorized officer of COMPANY
and a director of ROYALTY PHARMA.

 

14.8 Governing Law

 

This Agreement and all amendments, modifications, alterations, or supplements
hereto, and the rights of the parties hereunder, shall be construed under and
governed by the laws of the State of Georgia and the United States of America.

 

14.9 Entire Agreement

 

Except for the Royalty Sale Agreement and Conveyance Agreement, this Agreement
constitutes the entire agreement between LICENSOR, COMPANY and ROYALTY PHARMA
with respect to the subject matter hereof, shall restate, supersede and
terminate the Existing Agreement and shall not be modified, amended or
terminated, except by another agreement in writing executed by the parties
hereto.

 

14.10 Survival

 

Section 3.5(c), 8.4, 8.5, 8.6, 8.7 and ARTICLE 9 shall survive termination or
expiration of this Agreement.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 53 -



--------------------------------------------------------------------------------

14.11 Severability

 

All rights and restrictions contained herein may be exercised and shall be
applicable and binding only to the extent that they do not violate any
applicable laws and are intended to be limited to the extent necessary so that
they will not render this Agreement illegal, invalid or unenforceable. If any
provision or portion of any provision of this Agreement, not essential to the
commercial purpose of this Agreement, shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions, or portions thereof, shall remain in full force and effect. To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision which shall implement the
commercial purpose of the illegal, invalid, or unenforceable provision. In the
event that any provision essential to the commercial purpose of this Agreement
is held to be illegal, invalid or unenforceable and cannot be replaced by a
valid provision which will implement the commercial purpose of this Agreement,
this Agreement and the rights granted herein shall terminate.

 

14.12 Force Majeure

 

Any delays in, or failure of performance of any party to this Agreement, shall
not constitute a default hereunder, or give rise to any claim for damages, if
and to the extent caused by occurrences beyond the control of the party
affected, including, but not limited to, acts of God, strikes or other concerted
acts of workmen, civil disturbances, fires, floods, explosions, riots, war,
rebellion, sabotage, acts of governmental authority or failure of governmental
authority to issue licenses or approvals which may be required.

 

14.13 Attorneys’ Fees

 

If any action at law, in equity or under Section 14.1 of this Agreement is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements, in addition to any other relief to which the party may be
entitled.

 

14.14 Counterparts

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 54 -



--------------------------------------------------------------------------------

ARTICLE 15.

NOTICES

 

15.1 Notices

 

All notices, statements, and reports required to be given under this Agreement
shall be in writing and shall be deemed to have been given upon delivery in
person or, when deposited (a) in the mail in the country of residence of the
party giving the notice, registered or certified postage prepaid or (b) with a
professional courier service (e.g., FedEx or UPS), and addressed as follows:

 

To LICENSOR:   

Office of Technology Transfer

Emory University

1784 North Decatur Road, Suite 130

Atlanta, GA 30322

Facsimile: (404) 727-1271

Attention: Director

With an Informational Copy to:   

Office of the General Counsel

Emory University

Administrative Building, Suite 409

1380 Oxford Road

Atlanta, GA 30322

Facsimile: (404) 727-6098

Attention: General Counsel

To COMPANY:   

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: Executive Vice President and Chief Financial Officer

Telecopy: [ * ]

With an Informational Copy to:   

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention: Vice President and General Counsel

Telecopy: [ * ]

 

Steve Parker

Arnold & Porter, LLP

1600 Tysons Blvd.

McLean, VA 22102

Telecopy: 703-720-7399

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 55 -



--------------------------------------------------------------------------------

To ROYALTY PHARMA:   

Investors Trust & Custodial Services (Ireland) Limited, solely in its capacity
as Trustee of Royalty Pharma

Block D

Iveagh Court

Harcourt Road

Dublin 2, Ireland

Attention: William McManus

Telecopy: (353) 14 75 71 50

With an Informational Copy to   

RP Management, LLC

110 East 59th Street

Suite 3300

New York, NY 10022

Attention: Pablo Legorreta

Telecopy: (212) 883-2260

and   

Goodwin Procter LLP

Exchange Place

53 State Street

Boston, MA 02109

Attention: F. George Davitt, Esq.

Telecopy: (617) 523-1231

and   

Sidley Austin Brown & Wood LLP

787 Seventh Avenue

New York, NY 10019

Attention: Max Von Hollweg, Esq.

Telecopy: (212) 839-5599

 

Any party hereto may change the address to which notices to such party are to be
sent by giving notice to the other party at the address and in the manner
provided above. Any notice may be given, in addition to the manner set forth
above, by facsimile, provided that the party giving such notice obtains
acknowledgment by facsimile that such notice has been received by the party to
be notified. Notice made in this manner shall be deemed to have been given when
such acknowledgment has been transmitted.

 

15.2 Additional Provisions

 

Each party shall use reasonable efforts to give any material notice hereunder by
use of a professional courier service, provided, that failure to do so shall
have no effect if such notice is given in any other manner prescribed by
Subsection 16.1. COMPANY shall use reasonable efforts to provide an
informational copy of any notice to LICENSOR’s Office of the General Counsel as
set forth in Subsection 16.1, provided, that failure to do so shall have no
effect if such notice is given to LICENSOR as otherwise prescribed in Subsection
16.1.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 56 -



--------------------------------------------------------------------------------

{REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK}.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

- 57 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, LICENSOR, COMPANY and ROYALTY PHARMA have caused this
Agreement to be signed by their duly authorized representatives as of the day
and year indicated below.

 

   

LICENSOR:

       

EMORY UNIVERSITY

           

By:

 

/s/ Michael J. Mandl

           

Name:

 

Michael J. Mandl

           

Title:

 

Executive Vice President for Finance and Administration

 

   

COMPANY:

       

GILEAD SCIENCES, INC.

           

By:

 

/s/ John F. Milligan

           

Name:

 

John F. Milligan, Ph.D.

           

Title:

 

Executive Vice President & CFO

 

 

   

ROYALTY PHARMA:

       

INVESTORS TRUST & CUSTODIAL SERVICES (IRELAND) LIMITED, solely in its capacity
as Trustee of Royalty Pharma

           

By:

 

/s/ Paul M. McGuiggan

           

Name:

 

Paul M. McGuiggan

           

Title:

 

Director

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX A

EMTRICITABINE PATENT PORTFOLIO

 

Method and Compositions for the [ * ]

Owned by Emory University

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Antiviral Activity and Resolution of [ * ]

Owned by Emory University

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Additional FTC Patent Applications and Patents

Owned by Emory University

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Therapeutic Nucleosides

[ * ] Owned by Emory University

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Method of Manufacture of [ * ]

[ * ]

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Licensed pursuant to the GW License Agreement

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Licensed pursuant to the GSK/Shire Agreement

[ * ]

(ALL BELOW LISTINGS TO THE END)

 

[ * ]

 

TITLE
& DOCKET NAME

--------------------------------------------------------------------------------

  

COUNTRY

--------------------------------------------------------------------------------

  

FILING
DATE

--------------------------------------------------------------------------------

   SERIAL
NUMBER


--------------------------------------------------------------------------------

   PATENT
NUMBER


--------------------------------------------------------------------------------

  

ISSUE
DATE

--------------------------------------------------------------------------------

  

STATUS

--------------------------------------------------------------------------------

[ * ]

                             

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

APPENDIX “B”

 

LICENSE TO THE UNITED STATES GOVERNMENT

 

This instrument confers to the United States Government, as represented by the
Department of Health and Human Services, a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on its behalf
throughout the world the following subject invention. This license will extend
to all following divisionals or continuations of the patent application and all
patents or reissues which may be granted thereon:

 

Invention Title:    Method and Compositions for [ * ] Inventors:   

Dr. Dennis Liotta

Dr. Woo Baeg Choi

Patent Application                  Serial No.:    [ * ]             Filing
Date:    [ * ] Country, if other than the United States    [ * ]

 

This subject invention was conceived or first actually reduced to practice in
performance of a government-funded project, National Institutes of Health
Grant/Contract [ * ]. Principal rights to this subject invention have been left
with the Licensor, Emory University, subject to the provisions of 37 CFR 401 and
45 CFR 8.

 

Signed:  

/s/ Ann R. Stevens

--------------------------------------------------------------------------------

  Date:  

6/4/93

--------------------------------------------------------------------------------

 

Typed Name: Ann R. Stevens, Ph.D.

 

Title: Associate Vice President for Research

 

Accepted on behalf of Government:

 

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1



--------------------------------------------------------------------------------

APPENDIX “B”

 

LICENSE TO THE UNITED STATES GOVERNMENT

 

This instrument confers to the United States Government, as represented by the
Department of Health and Human Services, a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on its behalf
throughout the world the following subject invention. This license will extend
to all following divisionals or continuations of the patent application and all
patents or reissues which may be granted thereon:

 

Invention Title:    Method of [ * ] and [ * ] of [ * ] Inventors:   

Dr. Dennis Liotta

Dr. Raymond Schinazi

Dr. Woo Baeg Choi

Patent Application                  Serial No.:    [ * ]             Filing
Date:    [ * ] Country, if other than the United States     

 

This subject invention was conceived or first actually reduced to practice in
performance of a government-funded project, National Institutes of Health
Grant/Contract [ * ]. Principal rights to this subject invention have been left
with the Licensor, Emory University, subject to the provisions of 37 CFR 401 and
45 CFR 8.

 

Signed:  

/s/ Ann R. Stevens

--------------------------------------------------------------------------------

  Date:   

6/4/93

--------------------------------------------------------------------------------

 

Typed Name: Ann R. Stevens, Ph.D.

 

Title: Associate Vice President for Research

 

Accepted on behalf of Government:

 

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2



--------------------------------------------------------------------------------

APPENDIX “B”

 

LICENSE TO THE UNITED STATES GOVERNMENT

 

This instrument confers to the United States Government, as represented by the
Department of Health and Human Services, a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on its behalf
throughout the world the following subject invention. This license will extend
to all following divisionals or continuations of the patent application and all
patents or reissues which may be granted thereon:

 

Invention Title:    Method for [ * ] , and [ * ] Inventors:   

Dr. Dennis Liotta

Dr. Raymond Schinazi

Dr. Woo-Baeg Choi

Patent Application                  Serial No.:   

[ * ]

            Filing Date:   

[ * ]

Patent No.:   

[ * ]

Issue Date:   

[ * ]

Country, if other than the United States   


[ * ]

 

This subject invention was conceived or first actually reduced to practice in
performance of a government-funded project, National Institutes of Health
Grant/Contract [ * ]. Principal rights to this subject invention have been left
with the Licensor, Emory University, subject to the provisions of 37 CFR 401 and
45 CFR 8.

 

Signed:  

/s/ Ann R. Stevens

--------------------------------------------------------------------------------

  Date:   

6/4/93

--------------------------------------------------------------------------------

 

Typed Name: Ann R. Stevens, Ph.D.

 

Title: Associate Vice President for Research

 

Accepted on behalf of Government:

 

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

* I have enclosed a copy of the Issued Patent. The structures are not correct. I
will send you a copy of the amended issued patent upon receipt.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3



--------------------------------------------------------------------------------

APPENDIX “B”

 

LICENSE TO THE UNITED STATES GOVERNMENT

 

This instrument confers to the United States Government, as represented by the
Department of Health and Human Services, a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on its behalf
throughout the world the following subject invention. This license will extend
to all following divisionals or continuations of the patent application and all
patents or reissues which may be granted thereon:

 

Invention Title:    Method of [ * ] and [ * ] of [ * ] Inventors:   

Dr. Dennis Liotta

Dr. Raymond Schinazi

Dr. Woo-Baeg Choi

Patent Application                  Serial No.:    [ * ]             Filing
Date:    [ * ] Country, if other than the United States     

 

This subject invention was conceived or first actually reduced to practice in
performance of a government-funded project, National Institutes of Health
Grant/Contract [ * ]. Principal rights to this subject invention have been left
with the Licensor, Emory University, subject to the provisions of 37 CFR 401 and
45 CFR 8.

 

Signed:

 

/s/ Vincent La Terza

--------------------------------------------------------------------------------

  Date:   

12/27/95

--------------------------------------------------------------------------------

 

Typed Name: Vincent La Terza

 

Title: Director of Licensing and Patent Counsel

 

Accepted on behalf of Government:

 

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4



--------------------------------------------------------------------------------

APPENDIX “B”

 

LICENSE TO THE UNITED STATES GOVERNMENT

 

This instrument confers to the United States Government, as represented by the
Department of Health and Human Services, a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on its behalf
throughout the world the following subject invention. This license will extend
to all following divisionals or continuations of the patent application and all
patents or reissues which may be granted thereon:

 

Invention Title:    Method of [ * ] and [ * ] Inventors:   

Dr. Dennis Liotta

Dr. Raymond Schinazi

Dr. Woo-Baeg Choi

Patent Application                  Serial No.:    [ * ]             Filing
Date:    [ * ] Country, if other than the United States     

 

This subject invention was conceived or first actually reduced to practice in
performance of a government-funded project, National Institutes of Health
Grant/Contract [ * ]. Principal rights to this subject invention have been left
with the Licensor, Emory University, subject to the provisions of 37 CFR 401 and
45 CFR 8.

 

Signed:

 

/s/ Vincent La Terza

--------------------------------------------------------------------------------

  Date:   

12/27/95

--------------------------------------------------------------------------------

 

Typed Name: Vincent La Terza

 

Title: Director of Licensing and Patent Counsel

 

Accepted on behalf of Government:

 

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5



--------------------------------------------------------------------------------

APPENDIX “B”

 

LICENSE TO THE UNITED STATES GOVERNMENT

 

This instrument confers to the United States Government, as represented by the
Department of Health and Human Services, a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced on its behalf
throughout the world the following subject invention. This license will extend
to all following divisionals or continuations of the patent application and all
patents or reissues which may be granted thereon:

 

Invention Title:    [ * ] and [ * ] of [ * ] Inventors:   

Dr. Dennis Liotta

Dr. Raymond Schinazi

Dr. Woo-Baeg Choi

Patent Application                  Serial No.:    [ * ]             Filing
Date:    [ * ]

Country, if other

than the United States

    

 

This subject invention was conceived or first actually reduced to practice in
performance of a government-funded project, National Institutes of Health
Grant/Contract [ * ]. Principal rights to this subject invention have been left
with the Licensor, Emory University, subject to the provisions of 37 CFR 401 and
45 CFR 8.

 

Signed:

 

/s/ Vincent La Terza

--------------------------------------------------------------------------------

  Date:  

4/11/96

--------------------------------------------------------------------------------

 

Typed Name: Vincent La Terza

 

Title: Director of Licensing and Patent Counsel

 

Accepted on behalf of Government:

 

 

--------------------------------------------------------------------------------

  Date:  

 

--------------------------------------------------------------------------------

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6



--------------------------------------------------------------------------------

Appendix C

 

Global Access Program Countries

 

Afghanistan

  

Gambia

  

Nigeria

Algeria

  

Ghana

  

Rwanda

Angola

  

Guinea

  

Samoa

Bangladesh

  

Guinea Bissau

  

Sao Tome & Principe

Benin

  

Guyana

  

Senegal

Bhutan

  

Haiti

  

Seychelles

Botswana

  

Kenya

  

Sierra Leone

Burkina Faso

  

Kiribati

  

Solomon Islands

Burundi

  

Laos

  

Somalia

Cambodia

  

Lesotho

  

South Africa

Cameroon

  

Liberia

  

Sudan

Cape Verde

  

Libya

  

Swaziland

Central African Republic

  

Madagascar

  

Tanzania

Chad

  

Malawi

  

The Bahamas

Comoros

  

Maldives

  

Togo

Congo-Brazzaville

  

Mali

  

Tunisia

Cote dYvoire

  

Mauritania

  

Tuvalu

Democratic Republic of Congo

  

Mauritius

  

Uganda

Djibouti

  

Morocco

  

Vanuatu

Egypt

  

Mozambique

  

Yeman

Equatorial Guinea

  

Myanmar

  

Zambia

Eritrea

  

Namibia

  

Zimbabwe

Ethiopia

  

Nepal

    

Gabon

  

Niger

    

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1.



--------------------------------------------------------------------------------

Final

 

Appendix D

 

Covenant Agreement

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

 

TO THE ROYALTY SALE AGREEMENT

 

EMORY WIRE TRANSFER INSTRUCTIONS

 

[ * ]

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

EXHIBIT C

 

TO THE ROYALTY SALE AGREEMENT

 

PRESS RELEASE

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

LOGO [g72765image_1.jpg]

 

Contacts:

 

Gilead Sciences   Emory University   Royalty Pharma

Susan Hubbard, Investors

(650) 522-5715

Amy Flood, Media

(650) 522-5643

 

James Wagner, President

Michael Mandl, Executive Vice President

(404) 727-4347

 

Pablo Legorreta, Chief Executive Officer

Alexander Kwit, General Counsel

(212) 883-0200

 

FOR IMMEDIATE RELEASE

 

GILEAD SCIENCES AND ROYALTY PHARMA ANNOUNCE $525 MILLION AGREEMENT WITH EMORY
UNIVERSITY TO PURCHASE ROYALTY INTEREST FOR EMTRICITABINE

 

Foster City, CA, New York, NY and Atlanta, GA, July 18, 2005 – Gilead Sciences,
Inc. (Nasdaq: GILD) and Royalty Pharma today announced that the companies have
entered into an agreement with Emory University providing for the purchase of
the royalty interest owed to Emory for emtricitabine, also known as Emtriva® .
Under the terms of the agreement, Gilead and Royalty Pharma will make a one-time
cash payment of $525 million to Emory in exchange for elimination of the
emtricitabine royalties due to Emory on worldwide net sales of the product. The
transaction, which is subject to customary closing conditions, is expected to
close on or before July 29, 2005.

 

Gilead and Royalty Pharma will pay 65 and 35 percent, respectively, of the $525
million cash payment to Emory. Following this transaction, Gilead will be
obligated to pay to Royalty Pharma royalty revenue based on all future
emtricitabine net sales relative to Royalty Pharma’s contribution to the Emory
royalty buyout. Gilead will continue to have obligations to pay certain
royalties to GlaxoSmithKline, fulfilling Emory’s obligations under a previous
agreement. Within 30 days of closing, Emory and certain inventors of
emtricitabine may acquire interests in Royalty Pharma approximating up to 25
percent of the proceeds payable by Royalty Pharma in the transaction.

 

Lazard is acting as financial advisor to Gilead and Citigroup is acting as
financial advisor to Emory and the inventors.

 

The University’s share of the transaction will be reinvested in Emory’s research
mission following the terms of the Bayh-Dole Act passed by Congress in 1980 to
encourage commercialization of research by universities.

 

“We feel privileged and humbled to receive such extraordinary recognition for
the value of our intellectual property,” said Emory University President
Dr. James Wagner. “These dividends will be plowed back into our mission of
research and discovery for the benefit of our state, our nation and the world,
in accordance with the priorities we have identified in our University-wide
strategic plan.”

 

Emtricitabine was discovered by Emory researchers Dr. Dennis C. Liotta,
Dr. Raymond F. Schinazi and Dr. Woo-Baeg Choi and licensed to Triangle
Pharmaceuticals by Emory University in 1996. Triangle was acquired by Gilead in
2003. Emtricitabine, marketed by Gilead as Emtriva, was first approved by the
U.S.

 

1.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Food and Drug Administration in July 2003 for the treatment of HIV infection in
combination with other antiretroviral agents. Emtricitabine is a component of
Truvada® (emtricitabine and tenofovir disoproxil fumarate), approved by the U.S.
Food and Drug Administration in August 2004 for the treatment of HIV infection
in combination with other antiretroviral agents. Emtricitabine is also a
component of the triple fixed-dose combination product under development by the
Bristol-Myers Squibb and Gilead Sciences joint venture. In connection with
amending and restating the license agreement, Gilead will make a one-time
payment of $15 million to Emory on closing of the transaction.

 

Under the terms of Emory University’s intellectual property policy in effect at
the time of the discovery, the majority share of the proceeds will go to the
University, including various proportions to the central administration and
schools, academic departments, and laboratories of the faculty inventors, who
were based in the School of Medicine’s Department of Pediatrics and in Emory
College’s Department of Chemistry. A minority share of the proceeds will go to
Dr. Liotta, Samuel Candler Dobbs Professor of Chemistry; Dr. Schinazi, professor
of pediatrics and senior research career scientist at the Atlanta Veterans
Affairs Medical Center; and Dr. Choi, a former Emory researcher who is now CEO
of FOB Synthesis, Inc., a new drug development company in Atlanta. They have
developed a number of other significant anti-HIV and anti-hepatitis B compounds.

 

Drs. Liotta and Schinazi were recognized in 2003 with the top honor from the
Georgia Biomedical Partnership, the Biomedical Industry Growth Award, for making
a series of significant contributions to research that resulted in successful
drug development. Their work in AIDS began in the mid-1980s when they
established the first HIV laboratory at Emory.

 

Tenofovir, the active agent in Viread® (tenofovir disoproxil fumarate) and
second component in Truvada, was discovered through a collaborative research
effort between Dr. Antonin Holy, Institute for Organic Chemistry and
Biochemistry, Academy of Sciences of the Czech Republic (IOCB) in Prague and
Dr. Erik DeClercq, Rega Institute for Medical Research, Katholic University in
Leuven, Belgium. Emory University and the inventors of both Viread and Emtriva
have agreed to waive their right to a royalty on sales of Truvada in the Gilead
Access Program countries to ensure the product can be offered at a no-profit
price in parts of the world where the epidemic has hit the hardest.

 

About Truvada

 

Truvada combines Emtriva and Viread in one tablet taken once a day in
combination with other antiretroviral agents. In the United States, Truvada is
indicated in combination with other antiretroviral agents (such as
non-nucleoside reverse transcriptase inhibitors or protease inhibitors) for the
treatment of HIV-1 infection in adults. Safety and efficacy studies using
Truvada tablets or using Emtriva and Viread in combination are ongoing.

 

Emtriva and Viread have each been studied as part of multi-drug regimens and
have been found to be safe and effective. In clinical study 303 Emtriva and
lamivudine (3TC) demonstrated comparable efficacy, safety and resistance
patterns as part of multidrug regimens. These data, and those from study 903, in
which lamivudine and tenofovir were used in combination, support the use of
Truvada for the treatment of HIV-1 infection in treatment-naive adults. In
treatment-experienced patients, the use of Truvada should be guided by
laboratory testing and treatment history.

 

There are no study results demonstrating the effect of Truvada on clinical
progression of HIV-1, and it is not recommended that Truvada be used as a
component of a triple nucleoside regimen.

 

2.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Truvada should not be used with Emtriva or Viread, or other drugs containing
lamivudine, including Combivir®, Epivir®, Epivir-HBV®, Epzicom™ or Trizivir®.
Two-hundred eighty-three patients have received combination therapy with Emtriva
and Viread with either a non-nucleoside reverse transcriptase inhibitor or
protease inhibitor for 24 to 48 weeks in ongoing clinical studies. Based on
these limited data, no new patterns of adverse events were identified and there
was no increased frequency of established toxicities. For additional safety
information about Emtriva or Viread in combination with other antiretroviral
agents, please see “About Emtriva” and “About Viread,” below.

 

Lactic acidosis and severe hepatomegaly with steatosis, including fatal cases,
have been reported with the use of nucleoside analogues alone or in combination
with other antiretrovirals. Viread, Emtriva and Truvada are not indicated for
the treatment of chronic hepatitis B virus (HBV) infection and the safety and
efficacy of these drugs has not been established in patients co-infected with
HBV and HIV. Severe acute exacerbations of hepatitis B have been reported in
patients who have discontinued Viread or Emtriva. Hepatic function should be
monitored closely with both clinical and laboratory follow-up for at least
several months in patients who discontinue Viread, Emtriva or Truvada and are
co-infected with HIV and HBV. If appropriate, initiation of anti-hepatitis B
therapy may be warranted.

 

Immune reconstitution syndrome has been reported in patients treated with
combination antiretroviral therapy, including Viread. Changes in body fat have
been observed in patients taking Viread, Emtriva, Truvada and other anti-HIV
medicines. The cause and long term health effect of these conditions are
unknown.

 

About Emtriva

 

In the United States, Emtriva is indicated, in combination with other
antiretroviral agents, for the treatment of HIV-1 infection in adults. This
indication is based on analyses of plasma HIV-1 RNA levels and CD4 cell counts
from controlled studies of 48 weeks duration in antiretroviral-naive patients
and antiretroviral-treatment-experienced patients who were virologically
suppressed on an HIV treatment regimen. In antiretroviral-treatment-experienced
patients, the use of Emtriva may be considered for adults with HIV strains that
are expected to be susceptible to Emtriva as assessed by genotypic or phenotypic
testing.

 

Adverse events that occurred in more than five percent of patients receiving
Emtriva with other antiretroviral agents in clinical trials include abdominal
pain, asthenia (weakness), headache, diarrhea, nausea, vomiting, dizziness and
rash (rash, pruritis, maculopapular rash, urticaria, vesiculobullous rash,
pustular rash and allergic reaction). Approximately one percent of patients
discontinued participation because of these events. All adverse events were
reported with similar frequency in Emtriva and control treatment groups with the
exception of skin discoloration which was reported with higher frequency in the
Emtriva treated group. Skin discoloration, manifested by hyperpigmentation on
the palms and/or soles, was generally mild and asymptomatic. The mechanism and
clinical significance are unknown.

 

About Viread

 

In the United States, Viread is indicated in combination with other
antiretroviral agents for the treatment of HIV-1 infection. This indication is
based on analyses of plasma HIV-1 RNA levels and CD4 cell counts in controlled
studies of Viread in treatment-naive adults and in treatment-experienced adults.
There are no study results demonstrating the effect of Viread on clinical
progression of HIV-1. The use of Viread should be considered for treating adult
patients with HIV-1 strains that are expected to be susceptible to tenofovir as
assessed by laboratory testing or treatment history.

 

3.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Drug interactions have been observed when didanosine, atazanavir or
lopinavir/ritonavir is coadministered with Viread and dose adjustments may be
necessary. Data are not available to recommend a dose adjustment of didanosine
for patients weighing less than 60 kg. Patients on atazanavir or
lopinavir/ritonavir plus Viread should be monitored for Viread-associated
adverse events which may require discontinuation. When co-administered with
Viread, it is recommended that atazanavir 300 mg be given with ritonavir 100 mg.
Atazanavir without ritonavir should not be co-administered with Viread.

 

Renal impairment, including serious cases, has been reported. Renal impairment
occurred most often in patients with underlying systemic or renal disease or in
patients taking concomitant nephrotoxic agents, though some cases have appeared
in patients without identified risk factors. Decreases in bone mineral density
(BMD) at the lumbar spine and hip and increases in biochemical markers of bone
metabolism have been seen with the use of Viread. The clinical significance of
changes in BMD and biochemical markers is unknown and follow-up is continuing to
assess long-term impact. The most common adverse events and those occurring in
more than five percent of patients receiving Viread with other antiretroviral
agents in clinical trials include asthenia, pain, abdominal pain, headache,
nausea, diarrhea, vomiting, rash (rash, pruritis, maculopapular rash, urticaria,
vesiculobullous rash and pustular rash), flatulence, dizziness and depression.
Less than one percent of patients discontinued participation because of
gastrointestinal events.

 

About Gilead Sciences

 

Gilead Sciences is a biopharmaceutical company that discovers, develops and
commercializes innovative therapeutics in areas of unmet medical need. The
company’s mission is to advance the care of patients suffering from
life-threatening diseases worldwide. Headquartered in Foster City, California,
Gilead has operations in North America, Europe and Australia.

 

About Royalty Pharma

 

Royalty Pharma invests in pharmaceutical and biotechnology product royalties and
other revenue-producing intellectual property. Royalty Pharma has been providing
capital to research institutions, inventors and life science companies in
exchange for royalty interests since 1996. In addition to the royalty interests
in Emtriva® and Truvada® to be acquired in this transaction, the company owns
royalty interests in eleven other leading marketed biopharmaceuticals,
including, among others, Amgen’s Neupogen® and Neulasta®, Genentech’s and Biogen
Idec’s Rituxan®, Celgene’s Thalomid®, Eli Lilly’s and J&J/Centocor’s ReoPro®,
Protein Design Labs’ Retavase® and Chiron’s TOBI®. Royalty Pharma also owns
royalty interests in four product candidates: GlaxoSmithKline’s and Adolor’s
Entereg®, Pfizer’s lasofoxifene and Wyeth’s bazedoxifene and bazedoxifene/CE,
and will acquire in this transaction a royalty interest in Gilead’s and
Bristol-Myers Squibbs’ triple-fixed dose combination product containing
emtricitabine, which is currently in development. More information on Royalty
Pharma is available at www.royaltypharma.com.

 

About Emory University

 

Emory University is recognized internationally as a leader in AIDS research,
with a National Institutes of Health-funded Center for AIDS Research that
includes more than 120 faculty members within Emory’s School of Medicine,
Rollins School of Public Health, Nell Hodgson Woodruff School of Nursing, the
Yerkes National Primate Research Center, Emory College and the Graduate School
of Arts and Sciences.

 

4.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

Known for its demanding academics, outstanding undergraduate college of arts and
sciences, highly ranked professional schools and state-of-the-art research
facilities, Emory is consistently ranked among the country’s top 20 national
universities by U.S. News & World Report. In addition to its nine schools, the
university has a partnership with The Carter Center and also encompasses Emory
Healthcare, Georgia’s largest and most comprehensive health care system.

 

This press release includes forward-looking statements, within the meaning of
the Private Securities Litigation Reform Act of 1995, that are subject to risks,
uncertainties and other factors, including the risk that the closing conditions
will not be satisfied and the transaction will not be completed. These risks,
uncertainties and other factors could cause actual results to differ materially
from those referred to in the forward-looking statements. The reader is
cautioned not to rely on these forward-looking statements. These and other risks
are described in detail in the Gilead Annual Report on Form 10-K for the year
ended December 31, 2004 and in the company’s Quarterly Reports on Form 10-Q,
which are on file with the U.S. Securities and Exchange Commission. All
forward-looking statements are based on information currently available to
Gilead, and Gilead assumes no obligation to update any such forward-looking
statements.

 

# # #

 

For more information on Gilead Sciences, please visit the company’s web site at
www.gilead.com or call the Gilead Public Affairs Department at 1-800-GILEAD-5 or
1-650-574-3000.

 

For more information on Royalty Pharma, please visit the company’s web site at
www.royaltypharma.com or call the company at 212-883-0200.

 

For more information about Emory University, please visit the University’s web
site at www.emory.edu or call Emory University Communications at 404-727-6216.

 

5.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

ANNEX A

 

TO THE ROYALTY SALE AGREEMENT

 

DISCLOSURE LETTER

 

[ * ]

 

1.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.